Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64259 Filed 05/27/21 Page 1 of 72




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  In re: Flint Water Cases                      Case No. 5:16-cv-10444-JEL-MKM

                                                Hon. Judith E. Levy

                                                Magistrate Judge Mona K. Majzoub



         CLASS PLAINTIFFS’ MOTION FOR CERTIFICATION OF A
   SETTLEMENT CLASS, FINAL APPROVAL OF CLASS SETTLEMENT,
       AND APPOINTMENT OF SETTLEMENT CLASS COUNSEL

        For the reasons stated in the attached memorandum and supporting

  declarations and exhibits, Class Plaintiffs, through their counsel, move the Court to:

         •      Grant final approval of the class components of the Amended Master
                Settlement Agreement under Federal Rule of Civil Procedure 23(e);

         •      Certify the Settlement Class and Subclasses set forth in the Amended
                Master Settlement Agreement under Federal Rule of Civil Procedure
                23(a) and (b)(3); and

         •      Appoint the firms previously appointed as Interim Settlement Class
                Counsel, Cohen Milstein Sellers & Toll PLLC, and Pitt McGehee
                Palmer Bonanni & Rivers, PC, and the Executive Committee, as
                Settlement Class Counsel under Federal Rule of Civil Procedure 23(g)
                to represent the Settlement Class.

        Pursuant to Local Rule 7.1, Class Plaintiffs sought consent in this motion from

  Settling Defendants. Settling Defendants concur in the relief sought in this motion.
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64260 Filed 05/27/21 Page 2 of 72




   Dated: May 27, 2021                   Respectfully submitted,

   By: /s/ Theodore J. Leopold           By: /s/ Michael L. Pitt
   Theodore J. Leopold                   Michael L. Pitt
   COHEN MILSTEIN SELLERS                PITT MCGEHEE PALMER &
    & TOLL PLLC                          RIVERS, P.C.
   11780 U.S. Highway One, Suite N500    117 West 4th Street, Suite 200
   Palm Beach Gardens, FL 33408          Royal Oak, MI 48067
   (561) 515-1400 Telephone              (248) 398-9800
   tleopold@cohenmilstein.com            mpitt@pittlawpc.com
   INTERIM CO-LEAD COUNSEL               INTERIM CO-LEAD COUNSEL

   Stephen Morrissey                     Peretz Bronstein
   SUSMAN GODFREY L.L.P.                 BRONSTEIN, GEWIRTZ
   1201 Third Ave.                       & GROSSMAN, LLC
   Suite 3800                            60 East 42nd Street, Suite 4600
   Seattle, WA 98101                     New York, NY 10165
   (206) 516-3880 Telephone              (212) 697-6484 Telephone
   (206) 516-3883 Facsimile              peretz@bgandg.com
   smorrissey@susmangodfrey.com          EXECUTIVE COMMITTEE FOR
   EXECUTIVE COMMITTEE FOR               CLASS PLAINTIFFS
   CLASS PLAINTIFFS
                                         Teresa A. Bingman
   Paul Novak (P39524)                   LAW OFFICES OF TERESA A.
   WEITZ & LUXENBERG, P.C.               BINGMAN, PLLC
   The Fisher Building                   4131 Okemos Road, Suite 12
   3011 W. Grand Boulevard, Suite 2150   Okemos, Michigan 48864
   Detroit, MI 48203                     (877) 957-7077
   (313) 800-4170                        tbingman@tbingmanlaw.com
   pnovak@weitzlux.com                   EXECUTIVE COMMITTEE FOR
   EXECUTIVE COMMITTEE FOR               CLASS PLAINTIFFS
   CLASS PLAINTIFFS


   Esther Berezofsky
   MOTLEY RICE LLC
   210 Lake Drive East, Suite 101
   Cherry Hill, NJ 08002
   Office: 856-667-0500 x1417
   Cell: 856-866-6038
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64261 Filed 05/27/21 Page 3 of 72




   Fax: 856-667-5133
   eberezofsky@motleyrice.com
   Executive Committee for Class
   Plaintiffs
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64262 Filed 05/27/21 Page 4 of 72




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 In re: Flint Water Cases                 Case No. 5:16-cv-10444-JEL-MKM

                                          Hon. Judith E. Levy

                                          Magistrate Judge Mona K. Majzoub



      BRIEF IN SUPPORT OF CLASS PLAINTIFFS’ MOTION FOR
  CERTIFICATION OF A SETTLEMENT CLASS, FINAL APPROVAL OF
  CLASS SETTLEMENT, AND APPOINTMENT OF SETTLEMENT CLASS
                          COUNSEL
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64263 Filed 05/27/21 Page 5 of 72




                              ISSUES PRESENTED

       1. Whether the Court should grant final approval of the class components of
          the Amended Master Settlement Agreement (“MSA”) because they are fair,
          reasonable, and adequate as required for final approval under Federal Rule
          of Civil Procedure 23(e).

       2. Whether the notice provided to Settlement Class members by the MSA’s
          previously-approved Notice Plan satisfied Federal Rule of Civil Procedure
          23(e) and Due Process.

       3. Whether the Court should grant final certification of the Settlement Class
          and Subclasses provided for by the MSA, which the Court previously
          preliminarily certified.

       4. Whether the Court should appoint the firms previously appointed as Interim
          Settlement Class Counsel, Cohen Milstein Sellers & Toll PLLC, and Pitt
          McGehee Palmer Bonanni & Rivers, PC, and the Executive Committee, as
          Settlement Class Counsel under Federal Rule of Civil Procedure 23(g).




                                          i
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64264 Filed 05/27/21 Page 6 of 72




          CONTROLLING OR MOST APPROPRIATE AUTHORITY


 Federal Rule of Civil Procedure 23

 Sterling v. Velsicol Chemical Corp., 855 F.2d 1188 (6th Cir. 1988)

 In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig., 722 F.3d 838 (6th
 Cir. 2013)

 In re Cardizem CD Antitrust Litig., 218 F.R.D. 508 (E.D. Mich. 2003)

 In re Delphi Corp. Sec., Derivative & “ERISA” Litig., 248 F.R.D. 483 (E.D. Mich.
 2008)




                                          ii
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64265 Filed 05/27/21 Page 7 of 72



                                                  Table of Contents
                                                                                                                           Page

 INTRODUCTION ....................................................................................................... 1

 BACKGROUND ......................................................................................................... 3

  A. Preliminary Approval ......................................................................................... 4

  B. Notice and Registration ...................................................................................... 5

 LEGAL STANDARD ................................................................................................. 6

 ARGUMENT ............................................................................................................... 8

  I.     The Class Components of the MSA Are Fair, Reasonable, and Adequate. ....... 8
       A. The likelihood of success on the merits supports final approval when
       weighed against the relief provided by the MSA. ................................................. 9
       B. The complexity, expense, and likely duration of litigation favor final
       approval. .............................................................................................................. 12

       C.     The judgement of experienced class counsel supports final approval ........ 12
       D. The overall reaction of class members weighs in favor of final approval .. 15
          1. The overwhelming majority of Settlement Class members have not
          objected ........................................................................................................ 15
          2. The objections filed do not warrant denial of final approval of the class
          components of the MSA. ............................................................................. 18
                a. Notice Objections ............................................................................... 20
                b. Objections to Residential Property Compensation Amount .............. 24
                c. Objections to Compensation for Representatives .............................. 26
                d. Bone Scan Objections......................................................................... 28
                e. COVID-19 Related Objections .......................................................... 29
                f.    Minors-Related Objections................................................................. 31

       E.     The MSA is consistent with the public interest........................................... 32
       F. The MSA is the result of prolonged arm’s-length negotiations conducted by
       highly experienced counsel before Court-appointed third-party neutrals. ......... 33

                                                               iii
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64266 Filed 05/27/21 Page 8 of 72

      G. The MSA treats Class Members equitably with respect to one another ..... 34

  II. Notice of the MSA Satisfied Rule 23(e) and Due Process. .............................. 35

  III. The Court Should Certify the Settlement Class and Subclasses ...................... 40

      A. The Settlement Class and Subclasses satisfy Rule 23(a) ............................ 40

      B.     The Settlement Class and Subclasses satisfy Rule 23(b)(3) ....................... 48

  IV. The Court Should Appoint Interim Co-Lead Class Counsel and the Executive
  Committee as Class Counsel .................................................................................... 53

 CONCLUSION.......................................................................................................... 55




                                                           iv
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64267 Filed 05/27/21 Page 9 of 72



                                       TABLE OF AUTHORITIES
                                                                                                               Page(s)

 Cases

 Amchem Products, Inc. v. Windsor,
   521 U.S. 591 (1997) ........................................................................................... 50

 Bacon v. Honda of Am. Mfg., Inc.,
   370 F.3d 565 (6th Cir. 2004) .............................................................................. 40

 Beattie v. CenturyTel, Inc.,
   511 F.3d 554 (6th Cir. 2007) .............................................................................. 48

 Bowling v. Pfizer,
   102 F.3d 777 (6th Cir. 2006) .............................................................................. 27

 Carson v. Am. Brands, Inc.,
   450 U.S. 79 (1981) ............................................................................................... 7

 Cole v. City of Memphis,
   839 F.3d 530 (6th Cir. 2016) .............................................................................. 52
 Collins v. Olin Corp.,
   248 F.R.D. 95 (D. Conn. 2008) .......................................................................... 43

 Date v. Sony Elecs., Inc.,
   No. 07-cv-15474, 2013 WL 3945981 (E.D. Mich. July 31, 2013) .................... 13
 Davidson v. Henkel,
   302 F.R.D. 427 (E.D. Mich. 2014) ..................................................................... 41

 Dick v. Spring Commc’ns,
    297 F.R.D. 283 (W.D. Ky. 2014) ................................................................... 7, 13

 Feder v. Elec. Data Sys. Corp.,
   248 Fed. App’x 579 (5th Cir. 2007) ................................................................... 19
 Fidel v. Farley,
    534 F.3d 508 (6th Cir. 2008) .............................................................................. 36

 Garner Props. & Mgmt., LLC v. City of Inkster,
   333 F.R.D. 614 (E.D. Mich. 2020) ............................................................... 33, 41


                                                           v
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64268 Filed 05/27/21 Page 10 of 72

 Garner Props. & Mgmt., LLC v. City of Inkster,
   No. 17-cv-13960, 2020 WL 4726938 (E.D. Mich. Aug. 14, 2020) ................... 32

 Golden v. City of Columbus,
   404 F.3d 950 (6th Cir. 2005) .............................................................................. 40

 Good v. W. Virginia-Am. Water Co.,
   CV 14-1374, 2017 WL 2884535 (S.D.W. Va. July 6, 2017) ............................. 49
 Grenada Invs., Inc. v. DWG Corp.,
   962 F.2d 1203 (6th Cir. 1992) ........................................................................ 9, 32

 Griffin v. Flagstar Bancorp, Inc.,
    No. 2:10-cv-10610, 2013 WL 6511860 (E.D. Mich. Dec. 12, 2013) ...... 6, 32, 40

 Grunin v. Int’l House of Pancakes,
   513 F.2d 114 (8th Cir. 1975) .............................................................................. 36
 Hainey v. Parrott,
   617 F. Supp. 2d 668 (S.D. Ohio 2007) ............................................................... 33

 In re Agent Orange Product Liability Litig.,
     597 F. Supp. 740 (D.C.N.Y. 1984), aff’d in part and rev’d in part on
     other grounds, 818 F.2d 226 (2d Cir. 1987) ...................................................... 24

 In re Auto. Parts Antitrust Litig.,
     2:12-CV-00203, 2017 WL 3499291 (E.D. Mich. July 10, 2017) ................ 27, 32
 In re Auto. Refinishing Paint Antitrust Litig.,
     617 F. Supp. 2d. 336 (E.D. Pa. 2007)........................................................... 13, 18

 In re Cardizem CD Antitrust Litig.,
     218 F.R.D. 508 (E.D. Mich. 2003) ..................................................... 7, 11, 32, 51

 In re Chambers Dev. Sec. Litig.,
     912 F. Supp. 822 (W.D. Pa. 1995) ..................................................................... 11

 In re Delphi Corp. Sec., Deriv. & ERISA Litig.,
     248 F.R.D. 483 (E.D. Mich. 2008) ..................................................................... 12
 In re Foundry Resins Antitrust Litig.,
     242 F.R.D. 393 (S.D. Ohio 2007), abrogated on other grounds by In
     re Behr Dayton Thermal Prod., LLC, No. 3:08-CV-326, 2015 WL
     13651286 (S.D. Ohio Feb. 27, 2015) ........................................................... 41, 46
 In re Nat’l Football League Players’ Concussion Inj. Litig.,
     301 F.R.D. 191 (E.D. Pa. 2014) ......................................................................... 35
                                              vi
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64269 Filed 05/27/21 Page 11 of 72

 In re Nat’l Football League Players Concussion Injury Litig.,
     821 F.3d 410 (3d Cir. 2016) ............................................................................... 50

 In re Nationwide Fin. Servs. Litig.,
     No. 2:08–cv–00249, 2009 WL 8747486 (S.D. Ohio Aug. 19, 2009) ................ 19

 In re Oil Spill by Oil Rig “Deepwater Horizon” in Gulf of Mexico,
     910 F. Supp. 2d 891 (E.D. La. 2012), aff’d sub nom. In re
     Deepwater Horizon, 739 F.3d 790 (5th Cir. 2014) ...................................... 34, 51

 In re Packaged Ice Antitrust Litig.,
     No. 08-md-01952, 2011 WL 717519 (E.D. Mich. Feb. 22, 2011) ............. passim

 In re Polyurethane Foam Antitrust Litig.,
     168 F. Supp. 3d 985 (N.D. Ohio 2016) .............................................................. 24

 In re Scrap Metal Antitrust Litig.,
     527 F.3d 517 (6th Cir. 2008) .............................................................................. 48
 In re Se. Milk Antitrust Litig.,
     No. 2:07-CV-208, 2013 WL 2155379 (E.D. Tenn. May 17, 2013) ................... 13
 In re Telectronics Pacing Sys. Inc.,
     137 F. Supp. 2d 985 (S.D. Ohio 2001) ........................................................... 7, 10

 In re Whirlpool Corp.,
     722 F.3d at 854 ............................................................................................. 49, 50
 In re: Whirlpool Corp. Front-loading Washer Products Liab. Litig.,
     1:08-WP-65000, 2016 WL 5338012 (N.D. Ohio Sept. 23, 2016) ..................... 38

 Int’l Union, UAW v. Ford Motor Co.,
     No. 05-cv-74730, 2006 WL 1984363 (E.D. Mich. July 13, 2006),
     aff’d sub nom. UAW v. Gen. Motors Corp., 497 F.3d 615 (6th Cir.
     2007) ............................................................................................................... 8, 17

 IUE-CWA v. Gen. Motors Corp.,
   238 F.R.D. 583 (E.D. Mich. 2006) ............................................................. 6, 7, 10
 Kis v. Covelli Enters., Inc.,
    Nos. 4:18-cv-54, 4:18-cv-434, 2020 WL 2812405 (N.D. Ohio May
    29, 2020) ............................................................................................................. 34

 Lasalle Town Houses Coop. Ass’n v. City of Detroit,
    4:12-CV-13747, 2016 WL 1223354 (E.D. Mich. Mar. 29, 2016) ..................... 32


                                                               vii
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64270 Filed 05/27/21 Page 12 of 72

 Marcus v. Dep’t of Revenue,
   206 F.R.D. 509 (D. Kan. 2002) .......................................................................... 46

 N.Y. State Teachers’ Ret. Sys. v. Gen. Motors Co.,
    315 F.R.D. 226 (E.D. Mich. 2016), aff’d sub nom. Marro v. N.Y.
    State Teachers’ Ret. Sys., 16-1821, 2017 WL 6398014 (6th Cir.
    Nov. 27, 2017) .................................................................................................... 18
 Olden v. LaFarge Corp.,
    472 F. Supp. 2d 922 (E.D. Mich. 2007) ............................................................. 24

 Phillips Petroleum Co. v. Shutts,
    472 U.S. 797 (1985) ........................................................................................... 36

 Sandusky Wellness Ctr., LLC v. ASD Specialty Healthcare, Inc.,
    863 F.3d 460 (6th Cir. 2017) .............................................................................. 48
 Senter v. Gen. Motors Corp.,
    532 F.2d 511 (6th Cir. 1976) .............................................................................. 46

 Sheick v. Auto. Component Carrier LLC,
    No. 2:09-cv-14429, 2010 WL 4136958 (E.D. Mich. Oct. 18, 2010) ............. 9, 10
 Sprague v. Gen. Motors Corp.,
    133 F.3d 388 (6th Cir. 1998) .............................................................................. 42

 Sterling v. Velsicol Chemical Corp.,
    855 F.2d 1188 (6th Cir. 1988) ............................................................................ 49
 Stoetzner v. U.S. Steel Corp.,
    897 F.2d 115 (3d Cir. 1990) ............................................................................... 17
 Taifa v. Bayh,
    846 F. Supp. 723 (N.D. Ind. 1994) ..................................................................... 18
 TBK Partners, Ltd. v. W. Union Corp.,
   675 F.2d 456 (2d Cir. 1982) ............................................................................... 17

 Tenn. Ass’n of Health Maint. Orgs., Inc. v. Grier,
    262 F.3d 559 (6th Cir. 2001) .............................................................................. 19

 UAW v. Gen. Motors Corp.,
   497 F.3d 615 (6th Cir. 2007) ................................................................ 7, 9, 36, 38

 Widdis v. Marathon Petroleum Co.,
   13-CV-12925, 2014 WL 11444248 (E.D. Mich. Nov. 18, 2014) ................ 43, 49

                                                           viii
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64271 Filed 05/27/21 Page 13 of 72

 Williams v. Vukovich,
    720 F.2d 909 (6th Cir. 1983) ................................................................................ 7

 Statutes

 42 U.S.C. § 1983...................................................................................................... 25

 Rules

 FED. R. CIV. P. 23(a) ....................................................................... 40, 42, 43, 45, 48
 FED. R. CIV. P. 23(b)(3) ................................................................................... passim

 FED. R. CIV. P. 23(e) ......................................................................................... passim

 FED. R. CIV. P. 23(g) ......................................................................... 4, 46, 53, 54, 55
 Other Authorities

 2 MCLAUGHLIN ON CLASS ACTIONS § 6:23 (17th ed.) ............................................ 23

 1 William B. Rubenstein, NEWBERG ON CLASS ACTIONS § 3:75 (5th ed.
    2020) ................................................................................................................... 47
 4 William B. Rubenstein, NEWBERG ON CLASS ACTIONS § 13:44 (5th
    ed. 2020) ............................................................................................................. 12




                                                               ix
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64272 Filed 05/27/21 Page 14 of 72




                                   INTRODUCTION

        Plaintiffs have reached an agreement with the State of Michigan, City of Flint,

  and additional Settling Defendants that will provide $641.25 million in relief to

  adults, children, and businesses in Flint for the harm they suffered as a consequence

  of those Defendants’ role in the events known as the Flint Water Crisis. This

  agreement, which comes more than six years after the Flint Water Crisis became

  headline news, is the culmination of years of vigorous litigation before this Court

  and extended negotiation before Court-appointed mediators. As the Court noted in

  its order preliminarily approving the settlement, “there may be no amount of money

  that would fully recognize the harm the residents of Flint have experienced,

  including their anxiety, fear, distrust, and anger over the events of last seven years.”

  ECF No. 1399, PageID.54403. But the proposed settlement provides important and

  significant compensation for that harm—as well as long-awaited recognition of the

  injuries Settlement Class members suffered as a consequence of the Flint Water

  Crisis and certainty with respect to their claims against the Settling Defendants,

  without compromising their ability to continue pursuing claims against the non-

  settling defendants. The Court should grant final approval of the settlement

  agreement and certify the Settlement Class and Subclasses under Federal Rule of

  Civil Procedure 23(e).

        As set forth in Plaintiffs’ Motion for Preliminary Approval, the proposed


                                             1
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64273 Filed 05/27/21 Page 15 of 72




  Master Settlement Agreement (“MSA”) allows participation by three categories of

  claimants: (1) minors, participating through their representatives, (2) individual

  adult plaintiffs who have retained counsel, and (3) members of the Settlement

  Subclasses (collectively the “Settlement Class”), who are adults, residential property

  owners, and businesses in the City of Flint that suffered harm as a consequence of

  the Water Crisis.

        In an effort to streamline briefing and present issues to the Court in an efficient

  manner, Plaintiffs’ Preliminary Approval Motion addressed both the process and

  protections in place for claim by Minors and Legally Incapacitated Individuals

  (“LII”), and the requirements for preliminary approval of a settlement class, in a

  single brief. Id., PageID.40265–40266. However, Minor and LII claimants are not

  part of the Settlement Class or Subclasses—nor are Individual Plaintiffs. Federal

  Rule of Civil Procedure 23(e) requires final approval of the settlement of a class’s

  claims, and this Motion seeks certification of a Settlement Class and Subclasses, as

  well as Rule 23(e) final approval of the MSA as it applies to Settlement Class and

  Subclass members. Consequently Class Counsel do not here address the provisions

  of the MSA specific to Minors or LII claimants, whose claims are resolved in a non-

  class capacity.

        The Court found at the preliminary approval stage that the MSA likely met

  the requirements for final approval of a settlement. Now that notice has been


                                             2
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64274 Filed 05/27/21 Page 16 of 72




  successfully provided and Settlement Class members have had an opportunity to be

  heard, the Court should enter final approval.

                                   BACKGROUND

        On November 17, 2020, Plaintiffs filed their Motion to Establish Settlement

  Claims Procedures and Allocation and for Preliminary Approval of Class Settlement

  Components (“Preliminary Approval Motion”). ECF No. 1318.1 Interim Co-Lead

  Class Counsel incorporate by reference the Background set forth in their Preliminary

  Approval Motion, which provides an overview of the history of this litigation,

  discussion of the settlement negotiation process, and a detailed explanation of the

  proposed settlement. Id., PageID.40266–40276. As set forth there, the agreement

  reached between Plaintiffs and the Settling Defendants resolves all of Plaintiffs’

  pending claims against those Settling Defendants, while Plaintiffs continue to

  litigate their claims against the engineering firm defendants LAN and Veolia.2

        1
           On January 15, 2021, Plaintiffs filed a Notice with the Court correcting
  minor typographical errors to the MSA and its exhibits and otherwise clarifying
  certain language, including on the proposed Registration and Claims Forms. ECF
  No. 1394. All references to the MSA and Registration and Claims Forms are to those
  attached to Plaintiffs’ Notice at ECF No. 1394 unless otherwise specified.
        2
          “Settling Defendants” refers to: The State of Michigan, Michigan
  Department of Environmental Quality (now the Michigan Department of
  Environment, Great Lakes, and Energy), Michigan Department of Health and
  Human Services, Michigan Department of Treasury, former Governor Richard D.
  Snyder, Governor Gretchen Whitmer, the Flint Receivership Transition Advisory
  Board, Liane Shekter Smith, Daniel Wyant, Stephen Busch, Kevin Clinton, Patrick
  Cook, Linda Dykema, Michael Prysby, Bradley Wurfel, Eden Wells, Nick Lyon,
  Dennis Muchmore, Nancy Peeler, Robert Scott, Adam Rosenthal, Andy Dillon

                                           3
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64275 Filed 05/27/21 Page 17 of 72




  A.     Preliminary Approval

         On January 21, 2021, the Court issued an order granting Plaintiffs’

  Preliminary Approval Motion. ECF No. 1339 (“Preliminary Approval Order”). The

  Court conditionally certified the Settlement Class and Subclasses set forth in the

  MSA, finding that Plaintiffs had “preliminarily met the Rule 23 requirements for

  certification of this putative class,” and “direct[ing] notice of the certification,

  proposed settlement, and date of the final fairness hearing.” Id., PageID.54431. The

  Court additionally appointed the firms serving as Interim Co-Lead Class Counsel,

  Cohen Milstein Sellers & Toll PLLC, and Pitt McGehee Palmer Bonanni & Rivers,

  PC, and the Executive Committee, as Class Counsel under Federal Rule of Civil

  Procedure 23(g) to represent the Settlement Class,3 and appointed Settlement

  Subclass Representatives as representatives of the Settlement Class as follows:

       • Rhonda Kelso, Barbara and Darrell Davis, Tiantha Williams, and Michael

  (“State Defendants”); the City of Flint, Darnell Earley, Howard Croft, Michael
  Glasgow, Gerald Ambrose, Edward Kurtz, Michael Brown, Dayne Walling,
  Daugherty Johnson (“City Defendants”); McLaren Health Care Corporation,
  McLaren Regional Medical Center, McLaren Flint Hospital, (“McLaren
  Defendants”); and Rowe Professional Services Company.
         “LAN” refers collectively to Lockwood, Andrews & Newnam, P.C.;
  Lockwood, Andrews & Newnam, Inc.; Leo A. Daly Company.
         “Veolia” refers collectively to Veolia North America, LLC; Veolia North
  America, Inc.; Veolia Water North America Operating Services, LLC.
         3
           The Court’s Preliminary Approval Order does not specify whether
  appointment of Settlement Class Counsel was interim under Federal Rule of Civil
  Procedure 23(g)(3). However, because the Settlement Class was not finally certified
  in that Order, Plaintiffs seek confirmation of that appointment here. See FED. R. CIV.
  P. 23(g)(3).

                                            4
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64276 Filed 05/27/21 Page 18 of 72




          Snyder, as personal representative of the Estate of John Snyder, as
          representatives of the Adult Exposure Subclass;

       • Elnora Carthan and David Munoz as representatives of the Property Damage
         Subclass;

       • 635 Saginaw LLC; Frances Gilcreast; and Neil Helmkay as representatives of
         the Business Economic Loss Subclass.

  Id., PageID.54463, 54465. The Court also approved Plaintiffs’ proposed Notice plan,

  and appointed Plaintiffs’ proposed Notice and Claims Administrators, Registration

  Form, and Claim Form. Id., PageID.54466. The Court directed notice to be mailed

  no later than February 26, 2021, and set March 29, 2021, as the deadline for an

  individual or entity to either register for or request exclusion from the settlement, as

  well as the deadline for the filing of objections. Id., PageID.54467–54468.

  B.      Notice and Registration

          Following entry of the Court’s Preliminary Approval Order, Interim Co-Lead

  Class Counsel and the Court-appointed Notice Administrator, Epiq Class Action &

  Claims Solutions, Inc. (“Epiq”), implemented the Notice Plan approved by the

  Court. Settlement Class members for whom a valid mailing address could be located

  through City of Flint records received direct notice via U.S. mail, and those for

  whom a valid email address could be located additionally received emailed notice.

  Ex. 1 (Declaration of Cameron R. Azari), ¶¶ 9, 13–16, 21.4 As detailed further below


          4
         Exhibits filed in support of this Motion are attached to the supporting
  Declaration of Katherine M. Peaslee, unless otherwise noted.

                                             5
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64277 Filed 05/27/21 Page 19 of 72




  and in the attached declaration from the Notice Administrator (Ex. 1), the Notice

  Administrator implemented a comprehensive media campaign designed to provide

  publication notice to as many Settlement Class members as possible, through

  targeted internet banner ads, print publications, radio and television spots, and

  sponsored internet search listings. Id., ¶¶ 23–44.

        Settlement registration data is still being processed, and current figures are

  subject to change. However, according to the most recent information provided by

  Special Master Deborah Greenspan, over 85,000 registration forms have been

  submitted, and approximately 50,614 of those have been tentatively identified as

  unique submissions. See ECF No. 1790, PageID.64248.

                                  LEGAL STANDARD

        “[T]he law favors the settlement of class action lawsuits.” Griffin v. Flagstar

  Bancorp, Inc., No. 2:10-cv-10610, 2013 WL 6511860, at *2 (E.D. Mich. Dec. 12,

  2013). As a result, “the role of the district court is limited to the extent necessary to

  reach a reasoned judgment that the agreement is not the product of fraud or

  overreaching by, or collusion between, the negotiating parties, and that the

  settlement taken as a whole is fair, reasonable and adequate to all concerned.” IUE-

  CWA v. Gen. Motors Corp., 238 F.R.D. 583, 594 (E.D. Mich. 2006) (internal quotes

  omitted).

        After preliminary approval, notice of the proposed settlement must be given


                                              6
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64278 Filed 05/27/21 Page 20 of 72




  to the settlement class members, and the Court must hold a hearing before granting

  final approval. In re Telectronics Pacing Sys. Inc., 137 F. Supp. 2d 985, 1026 (S.D.

  Ohio 2001) (citing Williams v. Vukovich, 720 F.2d 909, 921 (6th Cir. 1983)). The

  ultimate question for the Court at this stage is “whether the interests of the class as

  a whole are better served if the litigation is resolved by the settlement rather than

  pursued.” In re Cardizem CD Antitrust Litig., 218 F.R.D. 508, 522 (E.D. Mich.

  2003) (citation omitted). In reaching that determination, the Court has broad

  discretion to approve a class action settlement. UAW v. Gen. Motors Corp., 497 F.3d

  615, 636 (6th Cir. 2007). In exercising this discretion, courts give considerable

  weight and deference to the view of experienced counsel regarding the merits of an

  arm’s-length settlement. Dick v. Spring Commc’ns, 297 F.R.D. 283, 297 (W.D. Ky.

  2014) (“The Court defers to the judgment of the experienced counsel associated

  with the case, who have assessed the relative risks and benefits of litigation.”).

        Because a settlement represents an exercise of judgment by the negotiating

  parties, the Court in reviewing this settlement should not “substitute [its] judgment

  for that of the litigants and their counsel.” IUE-CWA, 238 F.R.D. at 593 (quotations

  omitted). Nor should it “decide the merits of the case or resolve unsettled legal

  questions.” Carson v. Am. Brands, Inc., 450 U.S. 79, 88 n.14 (1981). Instead, the

  Court should evaluate the plaintiffs’ recovery in light of the fact that a settlement

  “represents a compromise in which the highest hopes for recovery are yielded in


                                             7
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64279 Filed 05/27/21 Page 21 of 72




  exchange for certainty and resolution.” Int’l Union, UAW v. Ford Motor Co., No.

  05-cv-74730, 2006 WL 1984363, at *23 (E.D. Mich. July 13, 2006), aff’d sub nom.

  UAW v. Gen. Motors Corp., 497 F.3d 615 (6th Cir. 2007).

                                      ARGUMENT

  I.    The Class Components of the MSA Are Fair, Reasonable, and Adequate.

        The class components of the MSA meet the criteria for final approval under

  Federal Rule of Civil Procedure 23. They provide meaningful benefits to the

  members of the Settlement Class and Subclasses, and they were reached after

  extended arm’s-length negotiations between experienced counsel, including Court-

  appointed Subclass Settlement Counsel regarding allocation issues, who had

  sufficient information about the merits of, and defenses to, the claims asserted in this

  litigation. The MSA reflects a reasonable compromise in light of the procedural,

  liability, and damages-related questions facing Settlement Class and Subclass

  members with respect to their claims against the Settling Defendants.

        Pursuant to Rule 23(e), the Court may approve a proposal that would bind

  class members if “the class representatives and class counsel have adequately

  represented the class,” “the proposal was negotiated at arm’s length,” “the relief

  provided for the class is adequate,” and “the proposal treats class members equitably

  relative to each other.” Courts in the Sixth Circuit consider the following factors

  when determining whether to grant final approval of a class action settlement: “(1)


                                             8
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64280 Filed 05/27/21 Page 22 of 72




  the likelihood of success on the merits weighed against the amount and form of the

  relief offered in the settlement; (2) the complexity, expense, and likely duration of

  further litigation; (3) the opinions of class counsel and the class representatives; (4)

  the amount of discovery engaged in by the parties; (5) the reaction of absent class

  members; (6) the risk of fraud or collusion; and (7) the public interest.” In re

  Packaged Ice Antitrust Litig., No. 08-md-01952, 2011 WL 717519, at *8 (E.D.

  Mich. Feb. 22, 2011) (quoting UAW, 497 F.3d at 631). The Court has wide discretion

  in assessing the weight and applicability of these factors. Grenada Invs., Inc. v. DWG

  Corp., 962 F.2d 1203, 1205–06 (6th Cir. 1992).

        The proposed agreement and Settlement Class meet each of Rule 23(e)’s

  conditions, and consideration of each of the factors set forth by the Sixth Circuit

  supports final approval and certification of the Settlement Class.

        A.     The likelihood of success on the merits supports final approval
               when weighed against the relief provided by the MSA.

        When considering the likelihood of class plaintiffs’ success on the merits of

  the litigation, the ultimate question is whether the interests of the class as a whole

  are better served if the litigation is resolved by settlement rather than pursued to trial

  and judgment. Sheick v. Auto. Component Carrier LLC, No. 2:09-cv-14429, 2010

  WL 4136958, at *15 (E.D. Mich. Oct. 18, 2010); see also FED. R. CIV. P.

  23(e)(2)(C)(i) (courts must consider whether the “relief provided for the class is

  adequate, taking into account” factors including “(i) the costs, risks, and delay of


                                              9
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64281 Filed 05/27/21 Page 23 of 72




  trial and appeal; (ii) the effectiveness of any proposed method of distributing relief

  to the class, including the method of processing class-member claims; [and] (iii) the

  terms of any proposed award of attorney’s fees, including timing of payment”).5

  Courts assess class action settlements “with regard to a ‘range of reasonableness,’

  which ‘recognizes the uncertainties of law and fact in any particular case and the

  concomitant risks and costs inherent in taking any litigation to completion.’” Sheick,

  2010 WL 4136958, at *15 (quoting IUE-CWA, 238 F.R.D. at 594). Settlement is

  advantageous because it “avoids the costs, delays, and multitude of other problems”

  associated with continuing litigation. Telectronics, 137 F. Supp. 2d at 1013.

        While Plaintiffs are confident in their claims against Settling Defendants, they

  are not without significant risks and inevitable future expenses. The Settling

  Defendants’ experienced and capable counsel have vigorously defended their clients

  thus far and Settling Defendants have shown every indication that they would

  continue to deny the allegations against them, contest liability, and appeal

  unfavorable results. The potential invocation of qualified immunity by many of the

  individual Settling Defendants provides a further risk, as those Defendants could

  pursue interlocutory appeals of a summary judgment opinion that rules against them.


        5
           Plaintiffs are filing a separate supplemental brief in support of their request
  for attorneys’ fees and reimbursement of costs concurrently with this Motion, and
  previously filed a Motion for an Award of Attorneys’ Fees and Reimbursement of
  Expenses filed on March 8, 2021 (ECF No. 1458). Both of these address the fairness
  of the attorneys’ fees sought under the MSA.

                                            10
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64282 Filed 05/27/21 Page 24 of 72




  And, inevitably, “the prospect of a trial necessarily involves the risk that Plaintiffs

  would obtain little or no recovery.” In re Cardizem, 218 F.R.D. at 523. Given these

  factors, “[a] very large bird in the hand in this litigation is surely worth more than

  whatever birds are lurking in the bushes.” In re Chambers Dev. Sec. Litig., 912 F.

  Supp. 822, 838 (W.D. Pa. 1995).

        Against this backdrop, and as the Court has stated, the MSA “presents a

  complex, detailed, and orderly proposal for resolution of Plaintiffs’ claims against

  the Settling Defendants.” Order, ECF No. 1399, PageID.54411. The MSA provides

  the settling Plaintiffs with $641.25 million from Settling Defendants, approximately

  $86.76 million of which will go to the adult claimants, Flint businesses, and

  residential property owners that make up the Settlement Class, as well as to funding

  programmatic relief for the Flint community.6 And, in contrast to the requirements

  for a class to recover in litigation, putative class members who submit claims under

  the MSA “are not required to prove legal liability or causation,” but rather need only

  provide specified forms of documentation to ensure appropriate distribution of

  funds. Id. This substantial relief, weighed against the risks presented by litigation,

  supports final approval of the class components of the MSA.




        6
         This figure is net of any costs and fees awarded to counsel and assumes the
  Court grants Plaintiffs’ pending motion for fees and costs in full.

                                            11
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64283 Filed 05/27/21 Page 25 of 72




        B.     The complexity, expense, and likely duration of litigation favor
               final approval.

         “The law favors settlement, particularly in class actions and other complex

  cases where substantial resources can be conserved by avoiding lengthy trials and

  appeals.” 4 William B. Rubenstein, NEWBERG ON CLASS ACTIONS § 13:44 (5th ed.

  2020). This matter presents such a case. Interim Co-Lead Class Counsel filed their

  consolidated complaint in this action in 2017, and, four years later, much remains to

  be done before a litigation class can proceed at trial. This consolidated action

  presents complicated legal, factual, and procedural issues: the case being litigated

  by Interim Co-Lead Class Counsel is but one of many cases in both federal and state

  court implicated by the MSA. Multiple decisions issued by the Court already have

  been appealed to the Sixth Circuit, and if the litigation against Settling Defendants

  were to proceed, more appeals would undoubtedly follow. The MSA provides a set

  measure of relief to the Flint community now, rather than some unknown amount of

  possible—but by no means certain—relief at some unknown date well in the future.

  This too weighs in favor of final approval of the Class components of the MSA.

        C.     The judgement of experienced class counsel supports final
               approval.

        In considering whether to grant final approval, the Court also should “consider

  the judgment of counsel and the presence of good faith bargaining between the

  contending parties.” In re Delphi Corp. Sec., Deriv. & ERISA Litig., 248 F.R.D. 483,



                                           12
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64284 Filed 05/27/21 Page 26 of 72




  498 (E.D. Mich. 2008). Counsel’s judgment “that settlement is in the best interests

  of the class is entitled to significant weight, and supports the fairness of the class

  settlement.” In re Packaged Ice, 2011 WL 717519, at *11 (quotation omitted). In a

  complex class action litigation such as this, the “Court should defer to the judgment

  of experienced counsel who has competently evaluated the strength of [their]

  proofs.” Date v. Sony Elecs., Inc., No. 07-cv-15474, 2013 WL 3945981, at *9 (E.D.

  Mich. July 31, 2013) (quotation omitted); see also Dick, 297 F.R.D. at 296 (“Giving

  substantial weight to the recommendations of experienced attorneys, who have

  engaged in arm’s-length settlement negotiations, is appropriate.” (quotation

  omitted)); accord In re Se. Milk Antitrust Litig., No. 2:07-CV-208, 2013 WL

  2155379, at *5 (E.D. Tenn. May 17, 2013); In re Auto. Refinishing Paint Antitrust

  Litig., 617 F. Supp. 2d. 336, 341 (E.D. Pa. 2007).

        Here, Interim Co-Lead Class Counsel have deemed the proposed settlement

  to be in the best interests of the Settlement Class and Subclass Members. Interim

  Co-Lead Class Counsel have represented putative class members for more than four

  years and have spent hundreds of hours researching, reviewing documents, briefing

  motions, attending hearings, taking and defending depositions, and negotiating

  settlement with Defendants.7 Additionally, in August 2019, the Court granted


        7
           For further details regarding the efforts expended by Class Counsel in this
  case, Class Plaintiffs incorporate by reference the argument and evidence set forth
  in their Supplemental Memorandum in Support of Plaintiffs’ Counsel’s Motion for

                                           13
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64285 Filed 05/27/21 Page 27 of 72




  Interim Co-Lead Class Counsel’s motion to appoint Interim Subclass Settlement

  Counsel (“SSC”), providing that those SSC would represent the six separate

  settlement subclasses for purposes of allocation of a settlement fund: injured

  children; injured young children; injured adults; persons with property damage;

  persons who suffered business losses; and future manifesting injuries. Motions, ECF

  Nos. 136 & 922; Order, ECF No. 929. Each of Interim Co-Lead Class Counsel and

  SSC have extensive experience litigating class action and mass tort cases, see Order,

  ECF No. 929, and both groups of counsel believe the agreement memorialized in the

  MSA to be in the best interests of the Settlement Class and Subclass members they

  have committed to represent in light of the risks and time of continued litigation.8

        In determining whether the judgment of counsel supports final approval of the


  an Award of Attorneys’ Fees and Reimbursement of Expenses, filed on May 27,
  2021, as well as Plaintiffs’ Motion for an Award of Attorneys’ Fees and
  Reimbursement of Expenses filed on March 8, 2021 (ECF No. 1458).
        8
          Each of the SSC have submitted declarations in support of the MSA. See
  ECF No. 1319-8 (Decl. of Sarah London, Interim Subclass Settlement Count for
  Property Damage Subclass); ECF No. 1319-9 (Decl. of Dennis C. Reich, Interim
  Subclass Settlement Count for Business Economic Loss Subclass); ECF No. 1319-
  10 (Decl. of Vincent J. Ward, Interim Subclass Settlement Count for Adult Injury
  Subclass). Though minors are not members of the Settlement Class or Subclasses,
  they too were represented in allocation negotiations by Court-appointed Interim
  Settlement Counsel who have submitted declarations in support of the MSA. See
  ECF No. 1319-5 (Decl. of Larry E. Coben, Interim Subclass Settlement Count for
  Children’s Injury Subclass, Young Children); ECF No. 1319-6 (Decl. of Reed
  Colfax, Interim Subclass Settlement Count for Children’s Injury Subclass, Older
  Children); ECF No. 1319-7 (Decl. of Seth R. Lesser, Interim Subclass Settlement
  Count for Future Manifesting Injury Subclass)).


                                           14
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64286 Filed 05/27/21 Page 28 of 72




  settlements, the Court should consider the amount of discovery completed in the

  action and thus the information available to counsel. In re Packaged Ice, 2011 WL

  717519, at *8, 11. Here, the parties have produced and reviewed millions of pages

  of documents, have served and responded to written discovery requests, and

  conducted over eighty depositions. As the Court noted, it has “managed extensive

  discovery” in this litigation to date, which has included regular discovery

  conferences for nearly two years. Order, ECF No. 1399, PageID.54410. Interim Co-

  Lead Class Counsel and SSC consequently had ample information with respect to

  Plaintiffs’ claims against the Settling Defendants when assessing whether the relief

  set forth in the MSA is in the best interest of the Settlement Class and Subclass

  members they represent, and have concluded that it is.9 This too supports final

  approval of the class components of the MSA.

        D.    The overall reaction of class members weighs in favor of final
              approval.

              1.     The overwhelming majority of Settlement Class members
                     have not objected.

        The Settlement Class consists of adult residents, residential property owners,

  and businesses in the City of Flint that either received or paid for water from the



        9
         Interim Co-Lead Class Counsel shared discovery in this matter with SSC.
  See Declarations, ECF Nos. 1319-8, PageID.41268; 1319-9, PageID.41272–41273;
  1319-10, PageID.41277; 1319-5, PageID.41253; 1319-6, PageID.41258; 1319-7,
  PageID.41263.


                                          15
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64287 Filed 05/27/21 Page 29 of 72




  Flint Water Treatment Plant. MSA, ECF No. 1394-2, PageID.54135. According to

  2010 United States Census data, Flint had a population of 102,434 in 2010.10 Based

  on information received from Special Master Greenspan, Class Plaintiffs estimate a

  population of approximately 20,000 potential Minor claimants and 20,000

  individually represented Adults who are not part of the Settlement Class.11 See ECF

  No. 1394-2, PageID.54135 (Settlement Class definition excluding Individual

  Plaintiffs from Settlement Class). Removing these individuals, and using a

  conservative City of Flint population estimate of 100,000, the potential Settlement

  Class consists of approximately 60,000 individuals—and this class figure increases

  when taking into account business entities. To date, 91 objections have been filed by

  potential Settlement Class members.12 That is 0.15% of the potential membership of


        10
        https://www.census.gov/quickfacts/fact/table/flintcitymichigan/
  POP010210
        11
          As with the registration data, Class Plaintiffs understand these figures are
  approximations and have included them—and the percentages that follow in this
  section—solely to provide the Court with an estimation of the general size of the
  Settlement Class relative to the number of objections filed.
        12
           This number includes objections filed on the docket by objectors who are
  neither Minors nor individually represented Adults. An additional 118 objections
  have been filed by Minors or represented Adults.
        In at least two instances, checklist forms were filed on the docket without any
  objections indicated. See ECF No. 1740, 1744. Because these forms do not indicate
  any basis for an objection, they should not be considered under the Rule 23 analysis.
  See Committee Note to 2009 Amendment, FED. R. CIV. P. 23 (“[O]bjections must
  provide sufficient specifics to enable the parties to respond to them and the court to
  evaluate them.”). Interim Co-Lead Class Plaintiffs have nevertheless included these
  blank objection forms in the 91-count total listed above in an effort to acknowledge

                                           16
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64288 Filed 05/27/21 Page 30 of 72




  the Settlement Class. Of these 91 objectors, present data indicates that only 67 have

  registered to participate in the Settlement so as to have standing to object;13 that

  amounts to 0.11% of the potential Settlement Class.

        “[A]lthough the Court must evaluate objections, it has an obligation to protect

  the interests of the ‘silent class majority,’ even over ‘vociferous opposition by a

  vocal minority to the settlement.’” Ford Motor Co., 2006 WL 1984363, at *27

  (citation omitted). In Ford Motor Co., the court found that “the minority was very

  small. Less than 800 out of more than 170,000 class members—less than one half of

  one percent—submitted an objection to the Settlement Agreement.” Id. Here, the

  minority is even smaller: 91 objections from approximately 60,000 eligible

  Settlement Class members is less than one fifth of one percent—and, as noted above,

  this number gets even smaller (approximately 67 of 60,000, or 0.11%) when

  considering only those objectors who, based on present data, are actually

  participating in the Settlement. This comparatively small number of objections

  weighs in favor of final approval of the MSA. See, e.g., Stoetzner v. U.S. Steel Corp.,

  897 F.2d 115, 118–19 (3d Cir. 1990) (holding that objections by about 10% of class

  “strongly favors settlement”); TBK Partners, Ltd. v. W. Union Corp., 675 F.2d 456,




  all objection forms filed on the docket and because they have been filed pro se.
        13
           As noted earlier in this memorandum, registration data is only preliminary
  and is subject to change. See Special Master Report, ECF No. 1790.

                                            17
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64289 Filed 05/27/21 Page 31 of 72




  458, 462 (2d Cir. 1982) (approving settlement despite objections of large number of

  class members); In re Auto. Refinishing Paint Antitrust Litig., 617 F. Supp. 2d at 342

  (“The fact that an overwhelming majority of the Class did not file objections is a

  significant element to consider in determining the overall fairness of the

  settlements.”); Taifa v. Bayh, 846 F. Supp. 723, 728 (N.D. Ind. 1994) (approving

  class settlement despite objections from more than 10% of class).

               2.     The objections filed do not warrant denial of final approval
                      of the class components of the MSA.

        None of the filed objections warrant denial of approval for the Settlement

  Class set forth in the MSA. First, a number of objections have been filed by

  individually represented plaintiffs who are, under the terms of the MSA, not part of

  the proposed Settlement Class. See ECF No. 1394-2, PageID.54135. These non-class

  members have no standing to object to final approval of the class settlement for the

  purpose of approval under Rule 23(e).14 See, e.g., N.Y. State Teachers’ Ret. Sys. v.

  Gen. Motors Co., 315 F.R.D. 226, 239 (E.D. Mich. 2016), aff’d sub nom. Marro v.

  N.Y. State Teachers’ Ret. Sys., 16-1821, 2017 WL 6398014 (6th Cir. Nov. 27, 2017)



        14
            Even were the Court to consider all objections in its final approval decision
  from any potential claimant, whether the potential claimant is a Settlement Class
  member or not, that would amount to 209 objections for a group of approximately
  102,434 potential claimants (the estimated population of Flint, which presents a
  conservative number because it does not take into consideration eligible business
  entities). That amounts to objections from approximately 0.002% of potential
  claimants, or one fiftieth of one percent.

                                            18
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64290 Filed 05/27/21 Page 32 of 72




  (holding that absent evidence of class membership, individuals failed to establish

  standing to object); In re Nationwide Fin. Servs. Litig., No. 2:08–cv–00249, 2009

  WL 8747486, at *8 (S.D. Ohio Aug. 19, 2009) (“objectors failed to establish their

  membership in the Class or their standing to object.”); Feder v. Elec. Data Sys.

  Corp., 248 Fed. App’x 579, 581 (5th Cir. 2007) (objector lacked standing where he

  “produced no evidence substantiating his membership in the class.”); see also Tenn.

  Ass’n of Health Maint. Orgs., Inc. v. Grier, 262 F.3d 559, 566 (6th Cir. 2001)

  (holding that plain language of Rule 23(e) only contemplates allowing class

  members to object to lack of notice).

        The MSA provides a mechanism for Individual Plaintiffs, who are not

  members of the Settlement Class, to submit objections to the Court. However, this

  mechanism for claimants to voice an opinion does not alter an individual’s legal

  standing under Rule 23(e) or the relevant considerations for approval under that

  Rule, which expressly provides that “[a]ny class member may object,” (emphasis

  added). As the Committee Note to Rule 23 explains, the Rule “confirms the right of

  class members to object to a proposed settlement, voluntary dismissal, or

  compromise,” which are dispositions that “would bind the class.” Non-Class

  Members are not similarly bound.

        Of the objections filed by Settlement Class members, all but five used one of

  two pre-printed checklist forms to indicate objections. See, e.g., ECF No. 1560


                                          19
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64291 Filed 05/27/21 Page 33 of 72




  (Example of objections using checklist form); ECF No. 1574 (Example of objections

  using second checklist form). Of the five objectors that did not use those forms,

  objections fell into the same categories as set forth on the checklists. 15 Interim Co-

  lead Class Counsel therefore address those categories here.

                a.    Notice Objections

        Objectors using both forms in some instances indicated that “[t]he Notice of

  Settlement is vague and the details have not been easily available for me to have [an]

  understanding of what I am being asked to agree to.” See, e.g., ECF No. 1566,

  PageID.60581, ECF No. 1603, PageID.61152.16 However, when the Court granted

  preliminary approval of the MSA, the Court “carefully examined Plaintiffs’

  prospective plan for Class Notice” and found that “the Settlement Agreement’s plan

  for Class Notice is the best notice practicable under the circumstances.” ECF No.

  1399, PageID.54451. As explained below in Part II of this memorandum and the

  attached declaration from the Notice Administrator, that Notice plan has been carried

  out. This included dissemination of notices in “plain language,” designed to be

  clearly understood and to encourage readership and comprehension and following


        15
          The objections filed by Settlement Class members using a format other than
  the checklist forms appear at ECF Nos. 1623, 1684, 1697, 1700, and 1765.
        16
            For each category of objections, this memorandum provides exemplary
  citations to objections filed on the docket using the checklist forms to assert the
  relevant objection(s). These citations are not intended to suggest that the cited docket
  entries are the only instances in which an objector asserted the given objection(s).

                                            20
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64292 Filed 05/27/21 Page 34 of 72




  the principles set forth in the Federal Judicial Center’s model notices. ECF No. 1319-

  11, PageID.41299–41300; see id. at PageID.41353 (Settlement Notice Overview);

  Ex. 1, ¶ 47; see id., Attachments 2 (Long Form Notice) & 3 (Email Notice).

        In order to ensure that potential class members had as many opportunities as

  possible to ask questions and receive information, Interim Co-Lead Class Counsel

  took steps even beyond those set forth in Plaintiffs’ motion for preliminary approval.

  Interim Co-Lead Class Counsel have held numerous town hall meetings, both via

  telephone and Zoom, to explain the proposed settlement and the registration or opt-

  out process. Ex. 2 (Declaration of Leslie M. Kroeger), ¶ 8. They ran radio ads

  providing general information about the settlement and providing a phone number

  and website that listeners could visit for further information on seven local radio

  stations in Flint, resulting in over 2.7 million delivered impressions. Id., ¶ 9. They

  established an answering service that is and has been available 24 hours a day, 7

  days a week, since the announcement of the settlement in August 2020. Id., ¶¶ 2–3.

  They have had personnel available to take live calls and return voicemails Monday

  through Friday from 9 am to 5 pm—and for the initial 30 days after announcement

  of the proposed settlement and during the 60-day registration period, took live calls

  on the weekends as well. Id., ¶ 3. As of May 18, 2021, personnel from the law firms

  of Interim Co-Lead Class Counsel had fielded 5,562 calls regarding the proposed

  settlement. Id., ¶ 4. This additional call line buttressed the 24-hour hotline


                                           21
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64293 Filed 05/27/21 Page 35 of 72




  established by the Claims Administrator, which allowed Settlement Class members

  to listen to answers to frequently asked questions and request that a notice package

  be mailed to them. Ex. 1, ¶ 45. Interim Co-Lead Class Counsel also created an email

  address specifically to field settlement-related questions from class members and

  have received and responded to approximately 5,000 emails regarding the settlement

  registration process. Ex. 2, ¶ 7.

        Although efforts to provide information in-person were restricted by the

  ongoing public health crisis caused by COVID-19, Interim Co-Lead Class Counsel

  nevertheless re-opened an office in Flint on January 29, 2021, under strict COVID

  guidelines, where counsel have helped more than 2,000 individuals complete

  registration forms and where Settlement Class members could drop off forms for

  submission to the Claims Administrator. Id., ¶ 10. In sum, the notice of the MSA

  sets forth clear and specific information regarding the settlement in accordance with

  both Federal Rule 23(e) and the notice plan approved by the Court has been

  executed.     And Interim Co-Lead Class Counsel have provided numerous

  opportunities for Settlement Class members to ask questions and receive answers

  even beyond the mechanisms offered by the Claims Administrator.

        Objectors using both forms have further indicated in some instances that the

  objector has “no idea of an estimated amount of my recovery which prevents me

  from knowing whether or not this is a matter which I want to pursue,” and that “I


                                           22
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64294 Filed 05/27/21 Page 36 of 72




  have not been explained how it was determined how much I am entitled to, and the

  basis for this determination.” See, e.g., ECF No. 1566, PageID.60581, ECF No.

  1603, PageID.61152. However, the MSA includes as an exhibit a detailed grid—

  which was included in the notice package—explaining the manner in which

  claimants will be compensated for each category of claimants. See ECF No. 1319-2

  (MSA Ex. 8, “Flint Water Cases (FWC) Qualified Settlement Fund Categories,

  Monetary Awards, and Required Proofs Grid (11/11/20)”); Ex. 1, Attachment 2. As

  the grid further explains, actual dollar amounts of awards to adult claimants will be

  determined by the Claims Administrator “after processing all Claims,” with some

  exceptions, because specific award amounts are “based in part upon the number of

  Claimants receiving Monetary Awards in each respective Category.” ECF No. 1319-

  2, PageID.40819. The same is true of property damage and business economic loss

  claimants, with the added condition that “no recovery in this Category shall exceed

  $1,000 per parcel of residential real property.” Id., PageID.40826. The MSA thus

  spells out, to the extent possible without knowing in advance the number and

  character of the claims that will be submitted, the recovery to which a claimant will

  be entitled. See 2 MCLAUGHLIN       ON   CLASS ACTIONS § 6:23 (17th ed.) (“The

  methodology or formula for the calculation of a claimant’s share should be described

  [in a settlement allocation plan]. This is all that is required, and class members

  usually will not know the amount they actually will receive until after final approval


                                           23
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64295 Filed 05/27/21 Page 37 of 72




  is granted.”)

                  b.   Objections to Residential Property Compensation Amount

        Some objectors have submitted forms indicating that “[i]n light of the harm

  suffered by homeowners and the extent of Defendants’ wrongdoing, the proposed

  settlement is not fair, reasonable and/or adequate” for those homeowners. See, e.g.,

  ECF No. 1568, Page.ID60590; ECF No. 1613, PageID.61192. Objectors have

  further submitted forms indicating in some instances that “[t]he $1,000.00 cap to

  residents who own or rent residential property is too low” (e.g., ECF No. 1568,

  PageID.60590) and some individuals have submitted written objections to the same

  effect (see, e.g., ECF No. 1756). However, “[t]he dollar amount of the settlement by

  itself is not decisive in the fairness determination,” and “[t]he fact that the settlement

  amount may equal but a fraction of potential recovery does not render the settlement

  inadequate.” Olden v. LaFarge Corp., 472 F. Supp. 2d 922, 933 (E.D. Mich. 2007)

  (citation omitted). “Dollar amounts are judged not in comparison with the possible

  recovery in the best of all possible worlds, but rather in light of the strengths and

  weaknesses of plaintiffs’ case.” Id. (quoting In re Agent Orange Product Liability

  Litig., 597 F. Supp. 740, 762 (D.C.N.Y. 1984), aff’d in part and rev’d in part on

  other grounds, 818 F.2d 226 (2d Cir. 1987)); In re Polyurethane Foam Antitrust

  Litig., 168 F. Supp. 3d 985, 1001 (N.D. Ohio 2016) (“[i]t is well-settled that a cash

  settlement amounting to only a fraction of the potential recovery will not per se



                                             24
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64296 Filed 05/27/21 Page 38 of 72




  render the settlement inadequate or unfair. Indeed, there is no reason, at least in

  theory, why a satisfactory settlement could not amount to a hundredth or even a

  thousandth part of a single percent of the potential recovery.” (citation omitted)); see

  also supra, §§ I.A & C.

        Here, the class claims being settled through the MSA include, among others,

  constitutional tort claims—as to State Defendants, bodily integrity under 42 U.S.C.

  § 1983, and as to the City of Flint, Monell liability for bodily integrity—for which

  recovery to residential property owners through litigation would face significant

  challenges over and above those to individuals and would be subject to appeal if

  successful.17 SSC for the Residential Property Class factored all of this into the

  arm’s-length settlement allocation discussions. See ECF No. 1319-8, ¶¶ 2 & 7–8. In

  light of the challenges Class Plaintiffs will face litigating these claims against the

  Settling Defendants, Co-Lead Class Counsel and SSC for the Residential Property

  Subclass believe that the allocation provided for in the MSA presents fair and

  adequate relief for property owners from the Settling Defendants. See generally id.

        Class Plaintiffs have additionally asserted claims for professional negligence

  against the Engineering Defendants and continue to vigorously litigate those

  unsettled claims. As set forth in Class Plaintiffs’ motion for certification of a



        17
          Claims for unjust enrichment on behalf of property owners who paid for
  Flint Water were also asserted in State Court. See ECF No. 1355.

                                            25
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64297 Filed 05/27/21 Page 39 of 72




  litigation class, Class Plaintiffs believe they are entitled to recovery for property

  owners on those claims and are zealously pursuing such relief. See ECF No. 1207.

  Should Class Plaintiffs prevail against the Engineering Defendants, the allocation of

  any recovery may differ from that set forth in the MSA and would provide an avenue

  for additional recovery for residential property owners.

        Finally, some objectors objected that the MSA “does not expressly include

  payment of water bills by the residents of the City of Flint.” See, e.g., ECF No. 1568,

  PageID.60590; ECF No. 1613, PageID.61193. However, the MSA does expressly

  include, as persons or entities eligible to register to participate in the Settlement

  Program, adults who “were legally liable for the payment of bills” for water from

  the Flint Water Treatment Plant, whether for a residence or a business, MSA, ECF

  No. 1394-2, PageID.54140, and consequently provides compensation for harm

  suffered through “payment of water bills by the residents of the City of Flint.”

               c.     Objections to Compensation for Representatives

        Objectors using both forms objected that “Plaintiffs’ attorneys” are receiving

  too much compensation while community residents are receiving too little, and that

  Class Representatives are similarly “being paid too much” compared to community

  members. See, e.g., ECF No. 1701, PageID.61636; ECF No. 1687, PageID.61574.

  With respect to attorney compensation, Interim Co-Lead Class Counsel are

  simultaneously submitting a brief in support of attorneys’ fees, and incorporate by



                                            26
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64298 Filed 05/27/21 Page 40 of 72




  reference the discussion set forth there, which is responsive to this objection. See In

  re Auto. Parts Antitrust Litig., 2:12-CV-00203, 2017 WL 3499291, at *11 (E.D.

  Mich. July 10, 2017) (“Because an award of attorneys’ fees is a matter separate and

  apart from determining whether a proposed settlement is fair, adequate, and

  reasonable, see Bowling v. Pfizer, 102 F.3d 777, 779 (6th Cir. 2006), the Court will

  issue a separate order regarding attorneys' fees that addresses those objections.”).18

        Regarding compensation to the named plaintiffs, the MSA provides that Class

  Counsel may seek an incentive award of up to $15,000 each for the Class

  Representatives, MSA, ECF No. 1394-2, PageID.54155. However, Interim Co-Lead

  Class Counsel have not requested incentive awards for named plaintiffs.

  Accordingly, those class representatives are receiving the same amount as similarly-

  situated members of the Flint community, and the objection that they are receiving

  comparatively “too much” is moot.


        18
             The checklist forms also include the objection, selected in some instances,
  that “The lawyers for the Class and Plaintiffs will not represent me in my Objection
  Rights and Fairness Hearing to be held on July 12, 2021.” See, e.g., ECF No. 1641,
  PageID.61343. However, it is not clear how this translates as an objection to the
  proposed settlement.
           Interim Co-Lead Class Counsel will appear at the final approval hearing on
  behalf of the Settlement Class and Subclasses and have, along with SSC and as set
  forth herein, diligently represented the best interests of Class and Subclass members.
  It is true, however, that at the final approval hearing, Interim Co-Lead Class Counsel
  will argue in full support of the proposed settlement and will not offer argument in
  support of objections. Potential class members wishing to obtain separate counsel
  may do so—and in many instances have, as reflected by the objections filed on the
  docket by such separate counsel.

                                            27
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64299 Filed 05/27/21 Page 41 of 72




               d.    Bone Scan Objections

        Some objectors have indicated via checklist forms that they “have not been

  given the opportunity to have a bone lead scan test to know if [they] have suffered a

  personal injury and the bone lead scan test has not been approved by the FDA for

  use in humans.” See, e.g., ECF No. 1641, PageID.61343; see also ECF No. 1645,

  PageID.61366 (example of checklist objection to bone scans based on lack of

  opportunity to receive one).

        Bone scans serve as one form of proof for an Adult Injury claimant to

  participate in the mostly highly compensated categories. See ECF No. 1319-2,

  PageID.40822–40823. Individuals without bone scan records may still participate

  by providing blood lead level records or by participating in the settlement in a lower

  category. Because bone scans are not required for participation—and indeed, are not

  even the only means of qualifying for any given category on the Settlement Grid—

  the assertion of some class members that they were unable to obtain an appointment

  does not render the Settlement unreasonable.

        That said, Interim Co-Lead Class Counsel are aware of concerns regarding the

  accessibility of obtaining a bone scan and have worked and continue to work

  diligently to provide bone scans in as safe and equitable manner as possible for adult

  claimants who wish to receive them. Interim Co-Lead Class Counsel have worked

  closely with Dr. Andrew C. Todd and Dr. Karl J. Jepsen to expand access to bone



                                           28
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64300 Filed 05/27/21 Page 42 of 72




  scans for Settlement Class members. See ECF No. 1497. However, as Drs. Todd and

  Jepsen explain, Interim Co-Lead Class Counsel encountered significant hurdles

  establishing a second site to administer scans, including obstacles to purchasing the

  necessary X-Ray Fluorescence (XRF) device. Id., PageID.58187.

        Given the small number of objections filed on this issue and the ability of

  claimants to participate in the settlement absent a bone scan—or to opt-out of the

  settlement altogether should they wish to do so—objections regarding the use of

  bone scans do not justify denying final approval. However, to address concerns

  about the availability of bone scans, Interim Co-Lead Class Counsel would not

  oppose extending the deadlines to submit bone scans as evidence of exposure, and/or

  of claims or registration forms, in order to allow potential claimants a further

  opportunity to pursue such scans.

               e.    COVID-19 Related Objections

        Objectors used the checklist forms to, in some instances, raise several

  objections related to the impact of the COVID-19 pandemic. These include:

        • “The deadline registration period is too short and . . . many Class members
          [will] be arbitrarily excluded due to their inability to submit the necessary
          paperwork to either opt-in or opt-out. The U.S. Mail has been slow due to
          COVID-19, and not all residents received the necessary paperwork within
          the 30-60 day period.”

        • “The COVID 19 pandemic shut down of businesses hindered me being
          able to meet with attorneys representing the Class. As a result of the office
          hours being almost none, I have had minimum contact with the attorneys
          representing the Class or Plaintiffs.”

                                           29
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64301 Filed 05/27/21 Page 43 of 72




        • “As an elderly person with insufficient skills to do Zoom, I was not able to
          participate in the Zoom meetings concerning the registration process, and
          allowing communications with the attorneys.”

  See, e.g., ECF No. 1746, PageID.62861; ECF No. 1645, PageID.61366.

        As explained above, as well as below with respect to the Notice program,

  Interim Co-Lead Class Counsel and the Claims Administrator have provided

  numerous methods and opportunities for Settlement Class members to connect with

  counsel, to ask questions and receive answers, and to receive assistance in preparing

  and submitting claims forms. Ex. 2, ¶¶ 3–8, 10; see also Ex. 1, ¶¶ 44–45. And, as

  indicated both by the volume of calls and emails to which counsel have responded,

  delivered notices, and the steady stream of registration forms submitted, these efforts

  have been largely successful. See Ex. 2, ¶¶ 4–7, 9; Ex. 1, ¶¶ 19, 23–42; ECF No.

  1790 (Special Master Report providing preliminary registration numbers). With

  regard to the concern that some residents might not timely receive paperwork related

  to the settlement, this objection is purely speculative: it does not reflect the reality

  of the objectors submitting the objection, given that those individuals have received

  notice of the settlement in sufficient time to file objections.

        Interim Co-Lead Class Counsel believe that their efforts to ensure full

  opportunity to learn of and participate in the settlement have been, as the Court

  found, the “best notice practicable under the circumstances.” ECF No. 1399,

  PageID.54451. However, they acknowledge the unique challenges imposed by the

                                             30
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64302 Filed 05/27/21 Page 44 of 72




  COVID-19 pandemic. To the extent the Court has concerns regarding the impact of

  COVID-19 on the claims registration process raised by objectors, Interim Co-Lead

  Class Counsel would not oppose extending the deadline for registration, which

  would appropriately address these objections.

               f.        Minors-Related Objections

        Some objectors used checklist forms to indicate that “The break-down to

  children is not adequate or fair, and the percentages for the age classifications appear

  to be arbitrary and capricious,” e.g., ECF No. 1568, PageID.60590, and/or that “My

  child has not been given the opportunity to have a neuropsychological test to know

  if she/he has suffered a personal injury, e.g., ECF No. 1635, PageID.61313.

  However, Minor claimants are not part of the Settlement Class. Accordingly, the

  amount going to Minor claimants, and particularly the internal distribution of that

  amount between minor age categories and the mechanism for determining individual

  Minor award amounts, do not require final approval under Rule 23(e). Cf. ECF No.

  1399, PageID.54441, n.13 (Order noting that because Minors are not part of the

  Settlement Class, the Court need not consider whether provisions specific to Minors

  satisfy Rule 23(e)).

        Regardless, with respect to objections to the amount—which accounts for

  79.5% of the Settlement—to children is inadequate or fair, the involvement of three

  separate Subclass Settlement Counsel on behalf of Minors (one for younger children,



                                            31
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64303 Filed 05/27/21 Page 45 of 72




  one for older children, and one for children with future manifesting injuries) in the

  negotiation process, and their endorsement of the result, weigh in favor of finding

  the ultimate agreement adequate and fair. See ECF Nos. 1319-5 (Declaration of SSC

  for Young Children); 1319-6 (Declaration of SSC for Older Children); 1319-7 (SSC

  for Future Manifesting Injury).

        E.     The MSA is consistent with the public interest.

        Courts in this District and beyond have repeatedly recognized that “there is a

  strong public interest in encouraging settlement of complex litigation and class

  action suits because they are ‘notoriously difficult and unpredictable’ and settlement

  conserves judicial resources.” Cardizem, 218 F.R.D. at 530 (quoting Granada Invs.

  Inc. v. DWG Corp., 962 F. 2d 1203, 1205 (6th Cir. 1992)). Accord Griffin, 2013 WL

  6511860, at *5; Packaged Ice, 2011 WL 717519, at *12; In re Auto. Parts Antitrust

  Litig., 2017 WL 3499291, at *12. That is particularly so here, where Settlement

  Class members have been waiting for years for relief. See Garner Props. & Mgmt.,

  LLC v. City of Inkster, No. 17-cv-13960, 2020 WL 4726938, at *10 (E.D. Mich.

  Aug. 14, 2020) (concluding settlement was in the public interest where “allowing

  settlement in this matter will promote the fair and expeditious resolution of the

  matter”). Furthermore, the Settling Defendants include public entities for which

  achieving the certainty of settlement is also in the public interest. See, e.g., Lasalle

  Town Houses Coop. Ass’n v. City of Detroit, 4:12-CV-13747, 2016 WL 1223354, at



                                            32
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64304 Filed 05/27/21 Page 46 of 72




  *8 (E.D. Mich. Mar. 29, 2016) (settlement served “public interest by achieving

  certainty for parties,” including defendant City of Detroit). Consideration of the

  public interest weighs in favor of final approval.

        F.     The MSA is the result of prolonged arm’s-length negotiations
               conducted by highly experienced counsel before Court-appointed
               third-party neutrals.

        Courts presume that settlement negotiations were conducted in good faith and

  that the resulting agreement was reached without collusion unless there is contrary

  evidence. In re Packaged Ice, 2011 WL 717519, at *12. Such evidence does not

  exist here. On the contrary, two Court-appointed mediators, former United States

  Senator Carl Levin and former Wayne County Circuit Court Judge Pamela Harwood,

  have actively facilitated the settlement discussions in this matter since their

  appointment over three years ago, in 2018. See ECF No. 324, PageID.11687–11693.

  They have been assisted in this by Special Master Greenspan, who has been actively

  involved in managing various aspect of this case and is well familiar with the parties

  and the facts. See ECF No. 544, PageID.16581–16590. Such “participation of an

  independent mediator”—or, in this case, several independent mediators—“in the

  settlement negotiations virtually insures that the negotiations were conducted at

  arm’s-length and without collusion between the parties,” and thus “weighs in favor

  of approving the settlement.” Hainey v. Parrott, 617 F. Supp. 2d 668, 673 (S.D. Ohio

  2007); see also Garner Props. & Mgmt., LLC v. City of Inkster, 333 F.R.D. 614, 627



                                           33
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64305 Filed 05/27/21 Page 47 of 72




  (E.D. Mich. 2020) (“The negotiations of the Settlement Agreement were conducted

  at arms-length by adversarial parties and experienced counsel, with facilitative

  assistance from Judge Roberts.”). This factor too supports final approval and the

  settlement.

        G.      The MSA treats Class Members equitably with respect to one
                another.

        As the Court stated in its Preliminary Approval Order, the settlement

  distribution process set forth in the MSA “requires that similarly situated claimants

  receive the same monetary award (subject to lawful liens that might be asserted). In

  this way, the settlement assures ‘horizontal equity’ among claimants.” Order, ECF

  No. 1399, PageID.54411. It does so by providing a detailed grid describing the

  categories of monetary awards available to claimants and the proofs required to

  qualify for each. See ECF No. 1319-2. In this manner, the MSA’s method of

  apportionment treats claimants within any given category equitably, while also

  taking “appropriate account of difference” among categories of claims by

  considering the extent of each claimant’s injury. Kis v. Covelli Enters., Inc., Nos.

  4:18-cv-54, 4:18-cv-434, 2020 WL 2812405, at *5 (N.D. Ohio May 29, 2020)

  (quoting FED. R. CIV. P. 23(e)(2)(D), Advisory Committee Note 2018 Amendments);

  see also In re Oil Spill by Oil Rig “Deepwater Horizon” in Gulf of Mexico, 910 F.

  Supp. 2d 891, 957 (E.D. La. 2012), aff’d sub nom. In re Deepwater Horizon, 739

  F.3d 790 (5th Cir. 2014) (“[T]here is nothing improper in the parties’ negotiation of


                                           34
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64306 Filed 05/27/21 Page 48 of 72




  claims frameworks that compensate class members in light of the strength of their

  claims.”); In re Nat’l Football League Players’ Concussion Inj. Litig., 301 F.R.D.

  191, 196 (E.D. Pa. 2014) (Maximum monetary awards ranging in value from $1.5–

  5 million were determined by six separate Qualifying Diagnoses).

         As discussed above, a relatively small number of objectors have pointed to

  the availability of bone scans as creating an imbalance between claimants who have

  received such scans and those who have not. However, as stated above, bone scans

  are only one means of providing proof of exposure under the MSA. Moreover, to the

  extent the Court has concerns regarding the availability of bone scans, Interim Co-

  Lead Class Counsel would not oppose an extension of the deadlines to submit bone

  scan evidence and the relevant forms to permit further efforts to establish an

  additional testing facility.

         The “horizontal equity” between similarly situated class claimants created by

  the categorical award grid, paired with its appropriate consideration of relevant

  differences, supports final approval of the MSA.

  II.    Notice of the MSA Satisfied Rule 23(e) and Due Process.

         Under Rule 23, “[t]he court must direct notice in a reasonable manner to all

  class members who would be bound by the [proposed settlement].” FED. R. CIV. P.

  23(e)(1). In Rule 23(b)(3) actions, “the court must direct to class members the best

  notice that is practicable under the circumstances, including individual notice to all


                                           35
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64307 Filed 05/27/21 Page 49 of 72




  members who can be identified through reasonable effort.” FED. R. CIV. P.

  23(c)(2)(B). Due process similarly requires that absent class members be provided

  the best notice practicable, reasonably calculated to apprise them of the pendency of

  the action, and affording them the opportunity to opt out or object. Phillips

  Petroleum Co. v. Shutts, 472 U.S. 797, 812 (1985); UAW, 497 F.3d at 629.

        The “best notice practicable” standard does not require actual notice, nor does

  it require direct notice when class members’ individual addresses are not readily

  available or where it is otherwise impracticable. Fidel v. Farley, 534 F.3d 508, 514

  (6th Cir. 2008); MANUAL     FOR   COMPLEX LITIGATION (Fourth) § 21.311, at 288

  (2004). The mechanics of the notice process “are left to the discretion of the court

  subject only to the broad ‘reasonableness’ standards imposed by due-process.”

  Grunin v. Int’l House of Pancakes, 513 F.2d 114, 121 (8th Cir. 1975).

        In its Preliminary Approval Order, the Court found that “the Settlement

  Agreement’s plan for Class Notice is the best notice practicable under the

  circumstances and satisfies the requirements of due process and Rule 23(e)(1) of the

  Federal Rules of Civil Procedure.” ECF No. 1399, PageID.54451. That plan has now

  been carried out. Specifically, a Long Form Notice packet has been mailed to each

  Settlement Class Member for which Interim Co-Lead Class Counsel have been able

  to determine a likely mailing address—a list of over 57,000 addresses—over 90%

  of which resulted in successful delivery. Ex. 1, ¶¶ 16–19. Email Notices have


                                           36
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64308 Filed 05/27/21 Page 50 of 72




  additionally been sent to addresses that could be determined for Settlement Class

  members. Id., ¶¶ 21–22.

        In addition to providing direct notice to as many Settlement Class members

  as reasonably possible, the Notice Administrator implemented a comprehensive

  media notice campaign. This included both weekday and Sunday publication in The

  Flint Journal, id., ¶ 24; publication of local digital banners on Facebook, Instagram,

  and the Google Display Network, which resulted in approximately 49.8 million adult

  impressions, id., ¶ 26–31; publication of supplemental digital banners on the same

  platforms targeting a broader geographic area, in the event some Settlement Class

  members are no longer residing in Michigan, id., ¶ 32–34; television spots aired on

  six local television stations in Flint every day for a two-week period in March 2021,

  id., ¶ 35; radio spots aired on 10 local radio stations in Flint every day for two weeks

  in March 2021, id., ¶¶ 36–37; banner notices and radio ads placed on the streaming

  services Pandora and SoundCloud, id., ¶ 38; video ads placed on YouTube, id., ¶ 39;

  PSA radio ads distributed throughout the State of Michigan, id., ¶ 40; and sponsored

  search listings to facilitate locating the Settlement Website, id., ¶ 41–42. The

  Settlement     Website       established        by   the    Notice      Administrator,

  www.OfficialFlintWaterSettlement.com, provides detailed information about the

  litigation and settlement, including the Settlement Agreement, Long Form Notice,

  Settlement Program Overview Notice (contained in the Long Form Notice Package),


                                             37
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64309 Filed 05/27/21 Page 51 of 72




  Registration Form, Opt Out Form, Compensation Grid, and other important court

  documents as well as answers to frequently asked questions. Id., ¶ 44.

        Finally, “because this case has received widespread attention from the media,

  the official settlement notice was supplemented informally by numerous news

  reports.” In re: Whirlpool Corp. Front-loading Washer Products Liab. Litig., 1:08-

  WP-65000, 2016 WL 5338012, at *9 (N.D. Ohio Sept. 23, 2016). This included, for

  instance, coverage by major news outlets such as ABC, NBC, and PBS, and national

  publications such as the New York Times.19

        With respect to content, the class notice must contain a summary of the

  litigation sufficient “to apprise interested parties of the pendency of the action and

  to afford them an opportunity to present their objections.” UAW, 497 F.3d at 629

  (quotation omitted). The notice must clearly and concisely state: (1) the nature of the

  action; (2) the class definition; (3) the class claims, issues, or defenses; (4) that a

  class member may enter an appearance through counsel; (5) that the court will

  exclude from the class any member who requests exclusion; (6) the time and manner

  for requesting; and (7) the binding effect of a class judgment on class members. FED.



        19
            See stories available online at: https://www.abc12.com/2021/03/24/more-
  than-33000-registrations-so-far-for-flint-water-settlement/;
  https://www.nbcnews.com/news/us-news/michigan-reaches-600m-deal-flint-water-
  crisis-attorney-says-n1237430; https://www.pbs.org/newshour/nation/flint-joins-
  641-million-deal-to-settle-lawsuits-over-lead-in-water;
  https://www.nytimes.com/2020/08/19/us/flint-water-crisis-settlement.html.

                                            38
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64310 Filed 05/27/21 Page 52 of 72




  R. CIV. P. 23(c)(2)(B).

        The Notice provided here meets this standard: The Court previously held that

  “the Class Notice (attached to Plaintiffs’ motion as Exhibit K), and the Claim Form

  included as part of the Class Notice, comply with Rules 23(e)(1) and 23(c)(2)(B) of

  the Federal Rules of Civil Procedure.” ECF No. 1399, PageID.54451. That Notice

  clearly, concisely, and accurately summarizes the Settlement, the available benefits,

  the steps that Settlement Class members must take to participate, and the relevant

  deadlines. See generally ECF No. 1319-11, PageID.41356 and 41358–41366. It also

  sets forth the Settlement Class definition and explains that Settlement Class

  members may opt-out of the Settlement or may enter an appearance through counsel.

  Id., PageID.41358–41369. Likewise, the Notice further provides contact information

  for counsel and directs recipients to a website dedicated specifically to the

  Settlement where they can access additional information. Id., PageID.41368, 41371.

  A copy of the Long Form Notice Package provided to Settlement Class members via

  mail and available on the Settlement Website is attached to the Declaration of

  Cameron R. Azari, Esq. on Implementation and Adequacy of Settlement Notice Plan

  filed with this Motion. See Ex. 1, ¶ 16 & Attachment 2.

        The Notice form and the plan for its dissemination that was approved by the

  Court, and which has now been successfully implemented, satisfy the requirements

  of Rule 23(e)(1) and Due Process.


                                           39
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64311 Filed 05/27/21 Page 53 of 72




  III.   The Court Should Certify the Settlement Class and Subclasses.

         In its preliminary approval orders, the Court found that Rule 23’s

  requirements were met and provisionally certified the Settlement Class and

  Subclasses. Because the proposed Settlement Class and Subclasses meet the

  requirements of Federal Rules of Civil Procedure 23(a) and (b)(3), the Court should

  likewise grant final certification of the Settlement Class and Subclasses.

         A.    The Settlement Class and Subclasses satisfy Rule 23(a).

         A class satisfies Rule 23(a) if: (1) the class is so numerous that joinder of all

  members is impracticable; (2) there are questions of law and fact common to the

  class; (3) the claims or defenses of the representative parties are typical of the claims

  or defenses of the class; and (4) the representative parties will fairly and adequately

  protect the interest of the class. Griffin, 2013 WL 6511860, at *6. The Settlement

  Class meets all of the requirements of Rule 23(a).

         Numerosity. To establish numerosity, plaintiffs need only show that joining

  all members of the potential class is extremely difficult or inconvenient. Golden v.

  City of Columbus, 404 F.3d 950, 965 (6th Cir. 2005). Courts in the Sixth Circuit

  have recognized that “more than several hundred” class members can satisfy

  numerosity based simply on the number of potential litigants. Bacon v. Honda of

  Am. Mfg., Inc., 370 F.3d 565, 570 (6th Cir. 2004).

         As noted above, the Settlement Class consists of approximately 60,000


                                             40
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64312 Filed 05/27/21 Page 54 of 72




  potential Adult Injury claimants. In Plaintiffs’ Motion for Preliminary Approval,

  Plaintiffs cited the Report of Dr. Robert Simons regarding business losses, which

  reflected an estimated 700 impacted businesses. See Order, ECF No. 1399,

  PageID.54435 (citing Plaintiffs’ motion). Dr. Simons has since provided a revised

  estimate of impacted businesses based on a conservative interpretation of updated

  data, which indicates approximately 400 impacted businesses. See ECF No. 1535,

  PageID.59369–59371. This updated figure still easily satisfies the numerosity

  requirement for the Business Economic Loss Subclass. See Garner Prop., 333

  F.R.D. at 622 (“[A] class of 40 or more members is sufficient to satisfy the

  numerosity requirement.”); Davidson v. Henkel, 302 F.R.D. 427, 436 (E.D. Mich.

  2014) (numerosity is satisfied with a putative class of at least “between 21 and 40”

  members).

        The Settlement Class consists of approximately 60,000 individual claimants

  and 400 businesses.20 These numbers more than satisfy the numerosity threshold.

        Commonality. Commonality requires only “one issue whose resolution will

  advance the litigation by affecting a significant number of the proposed class.” In re


        20
            The Court’s Preliminary Approval Order cites the figure for the
  approximate population of Flint, 100,000, as the number of potential members of the
  personal exposure and property damage subclasses. ECF No. 1399, PageID.54436.
  However, individuals who were under the age of 18 at the time of exposure are not
  members of the Settlement Class or Subclasses. As explained above, the universe of
  Adult Injury and Residential Property Owner Subclass members is approximately
  60,000 once Minors and Individual Plaintiffs are accounted for.

                                           41
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64313 Filed 05/27/21 Page 55 of 72




  Foundry Resins Antitrust Litig., 242 F.R.D. 393, 404 (S.D. Ohio 2007), abrogated

  on other grounds by In re Behr Dayton Thermal Prod., LLC, No. 3:08-CV-326, 2015

  WL 13651286, at *4 (S.D. Ohio Feb. 27, 2015); see Sprague v. Gen. Motors Corp.,

  133 F.3d 388, 397 (6th Cir. 1998) (“Although Rule 23(a)(2) speaks of ‘questions’ in

  the plural, we have said that there need only be one question common to the class.”).

        Several common questions exist here, but as the Court found in its Preliminary

  Approval Order, the Court need not go beyond one: whether the State and City

  Defendants had the opportunity to reflect and deliberate before they acted or failed

  to act. ECF No. 1399, PageID.54437. As the Court explained,

        The premise of this litigation as it pertains to the governmental
        defendants is that action or inaction of certain State and City officials
        resulted in (1) the decision to switch the source of Flint’s water; and
        (2) a failure to address the consequent contamination of the water,
        which in turn lead to exposure and damage. The factual underpinnings
        that must be resolved in order to determine liability and damages to the
        governmental defendants are common to the class. There would not and
        could not be different factual findings in separate cases.

  Id., PageID.54438. This presents “a common issue the resolution of which will

  advance the litigation,” and thus satisfies the commonality requirement. Id. (quoting

  Sprague, 133 F.3d at 397).

        As set forth in Plaintiffs’ Preliminary Approval Motion, this action present

  multiple other common questions, including at least:

        • whether the conduct of the State Defendants and City Defendants directly
          and proximately caused the Flint water system to be contaminated with



                                           42
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64314 Filed 05/27/21 Page 56 of 72




            corrosive water, lead, and dangerous bacteria, and/or increased the risk of
            harm to the Class and/or Subclasses;

        • whether the implementation or execution of a policy statement, ordinance,
          regulation, or decision officially adopted and promulgated by the City of
          Flint violated Plaintiffs’ fundamental liberty interest in bodily integrity;
          and

        • whether the actions of the Rowe and McLaren Defendants—both of which
          are Settling Defendants, though not named in the Class Complaint—
          violated Plaintiffs’ rights.

  The presence of these further questions common to the Settlement Class underscore

  that commonality is satisfied here. See, e.g., Widdis v. Marathon Petroleum Co., 13-

  CV-12925, 2014 WL 11444248, at *5 (E.D. Mich. Nov. 18, 2014) (common

  questions in an environmental mass tort included whether an explosion was

  foreseeable, whether defendant took available precautions to prevent the explosion,

  and whether defendant or its negligence was the cause of an evacuation); Collins v.

  Olin Corp., 248 F.R.D. 95, 101 (D. Conn. 2008) (the “course of conduct of

  [defendant] allegedly leading to the contamination of [plaintiffs’] properties”

  presented common question in class action seeking damages for that contamination).

        Typicality. Typicality is satisfied when “the claims or defenses of the

  representative parties are typical of the claims or defense of the class.” FED. R. CIV.

  P. 23(a)(3). In its Preliminary Approval Order, the Court held that “the

  representatives of each class—the Adult Exposure Subclass, the Property Damage

  Subclass, and the Business Economic Loss Subclass—satisfy the typicality


                                            43
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64315 Filed 05/27/21 Page 57 of 72




  requirement, because the representatives’ claims (1) ‘arise[] from the same event or

  practice or course of conduct that gives rise to the claims of other class members’;

  and (2) are ‘based on the same legal theor[ies]’ as other class members’ claims.”

  ECF No. 1399, PageID.54438–54439. The Court should enter the same ruling now.

        The representatives of the Adult Exposure Subclass Representatives—

  Rhonda Kelso, Barbara and Darrell Davis, Tiantha Williams, and Michael Snyder—

  are individuals or representatives of individuals who resided in the City of Flint;

  were exposed to Flint tap water during the relevant time period; and suffered

  medical, financial, and/or emotional damages as a result of Settling Defendants’

  actions. See ECF No. 1318, PageID.40304–40305 (describing specific harm suffered

  by each Adult Exposure Subclass Representative). Their claims are accordingly

  typical of the Adult Exposure Subclass, whose members “ingested or came into

  contact with water received from the Flint Water Treatment Plant at any time during

  the Exposure Period and who are claiming or could claim a resulting personal

  injury.” ECF No. 1399, PageID.54439 (quoting ECF No. 1319-1, PageID.40335–

  40336 (as amended, ECF No. 1394-2, PageID.54127–54128)).

        The representatives of the Property Damages Subclass—Elnora Carthan and

  David Munoz—owned homes in Flint during the relevant time period, received

  water from the Flint Treatment Water Plant, and suffered diminished property and

  appliance values as a result of Settling Defendants’ actions. See ECF No.1318,


                                          44
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64316 Filed 05/27/21 Page 58 of 72




  PageID.40305–40306. As the Court previously held, these representatives’ claims

  “align with absent Property Damages Subclass members who ‘owned or were the

  lessee of a residential real property that received water from the Flint Water

  Treatment Plant, or were legally liable for the payment for such water, at any time

  during the Exposure Period.’” ECF No. 1399, PageID.54440 (quoting (ECF No.

  1319-1, PageID.40341 (as amended, ECF No. 1394-2, PageID.54133)).

        The representatives of Business Economic Loss Subclass Representatives—

  635 South Saginaw LLC (which does business as “Cork on Saginaw”), Frances

  Gilcreast, and Neil Helmkay—each owned at least one commercial property in Flint

  during the relevant period, and suffered diminished profits due to commercial

  reticence to patronize Flint businesses as a result of Settling Defendants’ actions.

  See ECF No. 1318, PageID.40306. Once again, as the Court has held, “[t]hese claims

  align with absent Business Economic Loss Subclass members who ‘owned or

  operated a business, including income earning real property and any other

  businesses, that received water from the Flint Water Treatment Plant at any time

  during the Exposure Period and who are claiming or could claim a resulting business

  economic loss.’” ECF No. 1399, PageID.54441 (quoting (ECF No. 1319-1,

  PageID.40336 (as amended, ECF No. 1394-2, PageID.54128).)

        Adequacy. In a class action, a class’s representatives must “fairly and

  adequately protect the interests of the class.” FED. R. CIV. P. 23(a)(4). This requires


                                            45
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64317 Filed 05/27/21 Page 59 of 72




  the class representatives to “have common interests with unnamed members of the

  class” and to “vigorously prosecute the interests of the class through qualified

  counsel.” Foundry Resins, 242 F.R.D. at 407. A court also must examine the

  capabilities and resources of class counsel to determine whether they will provide

  adequate representation to the class under Federal Rule of Civil Procedure 23(g). Id.

  “In absence of evidence to the contrary, courts will presume the proposed class

  counsel is adequately competent to conduct the proposed litigation.” Marcus v.

  Dep’t of Revenue, 206 F.R.D. 509, 512 (D. Kan. 2002).

        As the Court previously held, the requirement that named plaintiffs have

  common interests with absent class members “is easily met here.” ECF No. 1399,

  PageID.54442. Each of the named plaintiffs seeks to hold Defendants liable for the

  same misconduct, and they have diligently sought recovery that would benefit the

  Class as a whole. See ECF No. 1318, PageID.40308. Because the named plaintiffs’

  interests “are identical to those of the unnamed members of the class,” the “‘common

  interests’ requirement is accordingly met.” ECF No. 1399, PageID.5442 (quoting

  Senter v. Gen. Motors Corp., 532 F.2d 511, 524–25 (6th Cir. 1976)).

        The second requirement for adequacy is similarly met in this case. The named

  plaintiffs have worked closely with counsel throughout this action, dedicating

  significant time and energy to responding to multiple rounds of written discovery,

  preparing and sitting for depositions, and undergoing home inspections. Interim Co-


                                           46
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64318 Filed 05/27/21 Page 60 of 72




  Lead Class Counsel and the Court-appointed Executive Committee have, for their

  part, vigorously litigated this case, at set forth in Part IV below. The Court has also

  appointed independent Subclass Settlement Counsel in a manner that serves the

  interests of each of the subclasses and avoids the risks of any intraclass conflict, and

  who are active and experienced litigators that this Court found possess “the

  qualifications and experience to adequately and fairly represent clients in this case.”

  Ordre, ECF No. 929, PageID.24354.

        The fact that Class Counsel represent the proposed Subclasses does not

  present any conflict. As a leading treatise has recognized, when multiple subclasses

  work together and are represented by the same attorneys, they can often “leverage a

  better settlement . . . due to a defendant’s desire to obtain a global resolution.”

  1 William B. Rubenstein, NEWBERG ON CLASS ACTIONS § 3:75 (5th ed. 2020). The

  only instance in which Subclasses might have divergent interests is in allocating

  damages, but any concerns in this regard are resolved by the Court’s appointment

  separate settlement counsel for each Subclass.

        The Court stated in its Preliminary Approval Order that Interim Co-Lead

  Class Counsel and Subclass Settlement Counsel “have lived up to their appointments

  in vigorously representing Plaintiffs through the litigation and settlement processes.”

  ECF No. 1399, PageID.5443. They have continued to do so throughout the Notice

  and Registration process. See generally Ex. 2. Accordingly, both named plaintiffs


                                            47
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64319 Filed 05/27/21 Page 61 of 72




  and counsel satisfy Rule 23(a)(4)’s adequacy requirement.

        B.     The Settlement Class and Subclasses satisfy Rule 23(b)(3).

         In addition to the requirements of Rule 23(a) discussed above, certification

  of a settlement class requires that the putative class falls under at least one of the

  three subsections of Rule 23(b). Here, the Settlement Class qualifies under Rule

  23(b)(3), which authorizes class certification if (1) “questions of law or fact

  common to the members of the class predominate over any questions affecting only

  individual members,” and (2) “a class action is superior to other available methods

  for the fair and efficient adjudication of the controversy.” In re Scrap Metal Antitrust

  Litig., 527 F.3d 517, 535 (6th Cir. 2008). The Sixth Circuit has also recognized “an

  implied ascertainability requirement” for Rule 23(b)(3) classes. Sandusky Wellness

  Ctr., LLC v. ASD Specialty Healthcare, Inc., 863 F.3d 460, 466 (6th Cir. 2017).

  Once again, the preliminarily-certified Settlement Class and Subclasses satisfy each

  of these requirements.

         Predominance. The Rule 23(b)(3) predominance requirement is met where

  “the issues in the class action that are subject to generalized proof, and thus

  applicable to the class as a whole . . . predominate over those issues that are subject

  only to individualized proof.” Beattie v. CenturyTel, Inc., 511 F.3d 554, 564 (6th

  Cir. 2007) (citation omitted). The requirement serves the interests of efficiency and

  pragmatism: “When common questions represent a significant aspect of the case


                                            48
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64320 Filed 05/27/21 Page 62 of 72




  they can be resolved for all members of the class in a single adjudication, there is a

  clear justification for handling the dispute on a representative rather than on an

  individual basis.’” Widdis, 2014 WL 11444248, at *7 (alteration in original)

  (citation omitted). Consequently, “[c]ourts have frequently held that this merely

  requires a ‘common nucleus of operative facts’. . . even though other important

  matters will have to be tried separately.” Id. (alternation in original) (citation

  omitted).

         As this Court has observed, in some “mass tort accidents,” predominance

  may be satisfied even if “questions peculiar to each individual member of the class

  remain after the common questions of the defendant’s liability have been resolved.”

  ECF No. 1399, PageID.5445 (quoting Sterling v. Velsicol Chemical Corp., 855 F.2d

  1188, 1197 (6th Cir. 1988)). The Sixth Circuit has explained that in such

  circumstances, “[n]o matter how individualized the issue of damages may be . . . the

  factual and legal issues of a defendant’s liability do not differ dramatically from one

  plaintiff to the next.” Sterling, 855 F.2d at, 1197; see also In re Whirlpool Corp.,

  722 F.3d at 854 (“When adjudication of questions of liability common to the class

  will achieve economies of time and expense, the predominance standard is generally

  satisfied even if damages are not provable in the aggregate.”); Good v. W. Virginia-

  Am. Water Co., CV 14-1374, 2017 WL 2884535, at *12 (S.D.W. Va. July 6, 2017)

  (collecting cases in which courts found “predominance in the mass tort arena when


                                            49
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64321 Filed 05/27/21 Page 63 of 72




  a single common event or common cause gave rise to the claims of each class

  member”).

         As the Court further held in its Preliminary Approval Order, “[t]his is one

  such mass tort accident,” ECF No. 1399, PageID.54446. The common liability

  questions here—including whether the State and City Defendants had the

  opportunity to reflect and deliberate before they acted or failed to act; whether the

  State and City Defendants’ conduct directly and proximately caused contamination

  of the Flint water system; whether a policy or practice of the City of Flint violated

  Plaintiffs’ fundamental liberty interest in bodily integrity was; and whether the

  actions of the Rowe and McLaren Defendants violated Plaintiffs’ rights—satisfy the

  predominance requirement for certification for a class settlement. Id. (citing In re

  Nat’l Football League Players Concussion Injury Litig., 821 F.3d 410, 434 (3d Cir.

  2016); In re Whirlpool, 722 F.3d at 854; Amchem Products, Inc. v. Windsor, 521

  U.S. 591, 625 (1997)).

         Superiority. Federal Rule of Civil Procedure 23(b)(3) provides several

  factors for determining whether a class action presents the superior method for

  resolving claims, including: (1) the interests of the members of the class in

  individually controlling the prosecution of separate actions; (2) the extent and nature

  of other pending litigation about the controversy by members of the class; (3) the

  desirability of concentrating the litigation in a particular forum; and (4) the


                                            50
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64322 Filed 05/27/21 Page 64 of 72




  difficulties likely to be encountered in management of the class action. FED. R. CIV.

  P. 23(b)(3). However, “when ‘[c]onfronted with a request for settlement-only class

  certification, a district court need not inquire whether the case, if tried, would

  present intractable management problems, see FED. R. CIV. P. 23(b)(3)(D), for the

  proposal is that there be no trial.” In re Oil Spill, 910 F. Supp. 2d at 911 (alteration

  in original); see also Cardizem, 218 F.R.D. at 517. Accordingly, the relevant factors

  for the Court’s consideration are the first three; and, as the Court has held, they are

  satisfied here.

         In the Court’s Preliminary Approval Order, it found that that: (1) “the class

  members’ interest in individually controlling the litigation weighs in favor of

  conditional class certification, because individuals seeking individualized relief

  either already chose to file their own complaints or hire individual counsel to

  address their claims . . . or may eventually seek exclusion from the settlement class,”

  and class litigation serves economic efficiency for Settlement Class members;

  (2) “the extent and nature of class members’ litigation in this case weighs in favor

  of certification” in light of the years of zealous litigation by class representatives

  and class counsel; and (3) “all federal litigation concerning the Flint Water Cases

  has been centralized in the Eastern District of Michigan, rendering this forum ideal

  for resolving the dispute.” ECF No. 1399, PageID.54447–54448.

         For the reasons set forth in this Court’s Preliminary Approval Order, id., as


                                            51
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64323 Filed 05/27/21 Page 65 of 72




  well as in Plaintiffs’ Motion for Preliminary Approval, ECF No. 1318,

  PageID.40314–40315, and Class Plaintiffs’ Motion for Class Certification, ECF No.

  1207, PageID.34516–34522, the Settlement Class and Subclasses satisfy the

  superiority requirement of Rule 23(b)(3).

         Ascertainability. The implied ascertainability requirement recognized by the

  Sixth Circuit requires plaintiffs to demonstrate “that the members of the class [are]

  capable of specific enumeration.” Cole v. City of Memphis, 839 F.3d 530, 542 (6th

  Cir. 2016) (emphasis in original) (internal citations omitted). This condition is

  satisfied by “a class description [that is] sufficiently definite so that it is

  administratively feasible for the court to determine whether a particular individual

  is a member.” Id.

         Here, the MSA provides objective definitions of the Settlement Class and

  Subclasses and sets forth specific methods for claimants to demonstrate their

  membership in a given Subclass. See ECF No. 1399, PageID.54463–54464, 54449–

  54450. These include:

        • Adult Exposure Subclass: membership may be demonstrated by age (18
          years or older at the time of first exposure); exposure to Flint water
          through residence, dwelling, school attendance, or work in the City of
          Flint; and either documented blood lead levels (“BLL”) above a certain
          threshold, or a bone lead test demonstrating elevated bone lead levels, or
          medical records documenting injury caused by exposure to Flint water,
          ECF No. 1319-2, PageID.40818–40824;

        • Property Damage Subclass: membership may be demonstrated by
          documents showing residential property ownership or lease in the City of

                                           52
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64324 Filed 05/27/21 Page 66 of 72




           Flint during the relevant period, such as, for instance, a water bill, deed,
           lease, or tax records. Id., PageID.40827;

        • Business Economic Loss Subclass: membership may be demonstrated by
          documents showing proof of business ownership in the City of Flint during
          the relevant period, such as, for instance, a water bill, deed, lease, tax
          records, certificate of incorporation; and tax filings showing lost net
          profits. Id., PageID.40829.

         Because the Class and Subclass descriptions are sufficiently definite to allow

  the Claims Administrator to determine whether a given individual or entity is a

  Settlement Class Member, and for the reasons set forth in the Court’s Preliminary

  Approval Order, ECF No. 1399, PageID.54449–54450, the proposed Settlement

  Class and Subclasses satisfy Rule 23(b)(3)’s ascertainability requirement.

  IV.   The Court Should Appoint Interim Co-Lead Class Counsel and the
        Executive Committee as Class Counsel.

        Rule 23(g) requires that a court that certifies a class, including for settlement,

  “must appoint class counsel.” FED. R. CIV. P. 23(g)(1). Here, Interim Co-lead Class

  Counsel and the Executive Committee have vigorously prosecuted the interests of

  the Settlement Class and Subclasses, and therefore meet the standard of adequate

  counsel under Rule 23.

        The Court noted in its Preliminary Approval Order that it “has become very

  familiar” with Interim Co-Lead Class Counsel through the previous four years of

  this case. ECF No. 1399, PageID.54442–54443. Thus, rather than restating Class

  Counsel’s qualifications and dedication to vigorously litigating this action, Class



                                            53
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64325 Filed 05/27/21 Page 67 of 72




  Plaintiffs incorporate and refer the Court to their previous submissions regarding the

  appointment of Interim Co-Lead Class Counsel and Class Plaintiffs’ Executive

  Committee for further discussion of their background and efforts.21

        This Court found that Class Counsel satisfy the criteria for formal

  appointment as interim class counsel under Rule 23(g)(1)(A) when it granted

  Plaintiffs’ joint motion for consolidation. ECF No. 173. Subsequently, this Court has

  twice reevaluated Class Counsel’s qualifications and contributions to the litigation,

  and in both instances has reappointed Michael L. Pitt and Theodore J. Leopold as

  Interim Co-Lead Class Counsel. See ECF Nos. 696, 1021. Class Counsel have

  expended thousands of hours of work toward the prosecution of this case—attending

  over eighty depositions, reviewing hundreds of thousands of documents, attending

  status conferences and hearings, propounding and responding to written discovery,

  and briefing a multitude of issues ranging from Defendants’ motions to dismiss and

  Class Plaintiffs’ amendment of the pleadings to qualified immunity and appellate

  issues—demonstrating their ongoing commitment to achieving the best possible



        21
          See Joint Mot. to Consolidate Cases, Appoint Interim Co-Lead Counsel, &
  Appoint Liaison Counsel for the Individual Actions, June 9, 2017, ECF 136;
  Statement of Submission Regarding the Interim Co-Lead Counsel’s Duties, the
  Duties of Co-Liaison Counsel for the Individual Actions, & Creation of Pls.;
  Executive Committee for Proposed Class, Sept. 29, 2017, ECF 212; Application for
  Reappointment as Interim Co-Lead Class Counsel, Nov. 30, 2018, ECF 690;
  Application for Reappointment as Interim Co-Lead Counsel, Dec. 18, 2019, ECF
  1019.

                                           54
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64326 Filed 05/27/21 Page 68 of 72




  result for Class and Subclass members. Indeed, they continue to push this litigation

  forward against the non-settling Defendants, while simultaneously dedicating

  significant efforts to answering questions from Settlement Class members with

  respect to the settlement and facilitating the claims registration process. See

  generally Ex. 2. The Court should accordingly appoint Interim Co-Lead Class

  Counsel and the Executive Committee as Settlement Counsel under Rule 23(g).

                                       CONCLUSION

        For the foregoing reasons, Class Plaintiffs respectfully request that the Court

  grant the relief requested herein.

  Dated: May 27, 2021

   /s/ Theodore J. Leopold                   /s/ Michael L. Pitt
   Theodore J. Leopold                       Michael L. Pitt
   Leslie M. Kroeger                         Cary S. McGehee
   COHEN MILSTEIN SELLERS &                  PITT MCGEHEE PALMER
   TOLL PLLC                                 BONANNI & RIVERS, P.C.
   11780 U.S. Highway One                    117 West 4th Street
   Suite N500                                Suite 200
   Palm Beach Gardens, FL 33408              Royal Oak, MI 48067
   (561) 515-1400 Telephone                  (248) 398-9800 Telephone
   tleopold@cohenmilstein.com                mpitt@pittlawpc.com
   lkroeger@cohenmilstein.com                cmcgehee@pittlawpc.com

   Joseph M. Sellers                         Paul Novak (P39524)
   Kit A. Pierson                            Diana Gjonaj (P74637)
   Emmy L. Levens                            Gregory Stamatopoulos (P74199)
   Jessica B. Weiner                         WEITZ & LUXENBERG, P.C.
   Alison S. Deich                           3011 West Grand Boulevard
   COHEN MILSTEIN SELLERS &                  Suite 2150
   TOLL PLLC                                 Detroit, MI 48226
   1100 New York Ave. NW                     (313) 800-4170 Telephone

                                           55
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64327 Filed 05/27/21 Page 69 of 72




   Suite 500                             pnovak@weitzlux.com
   Washington, DC 20005                  dgjonaj@weitzlux.com
   (202) 408-4600 Telephone              gstamatopoulos@weitzlux.com
   jsellers@cohenmilstein.com
   kpierson@cohenmilstein.com
                                         Robin L. Greenwald
   elevens@cohenmilstein.com
                                         WEITZ & LUXENBERG, P.C.
   jweiner@cohenmilstein.com
                                         700 Broadway
   adeich@cohenmilstein.com
                                         New York, NY 10003
                                         (212) 558-5500 Telephone
   Vineet Bhatia
                                         rgreenwald@weitzlux.com
   Shawn Raymond
   SUSMAN GODFREY, L.L.P.
                                         Esther E. Berezofsky
   1000 Louisiana Street
                                         MOTLEY RICE LLC
   Suite 5100
                                         210 Lake Drive East
   Houston, TX 77002
                                         Suite 101
   (713) 651-3666 Telephone
                                         Cherry Hill, NJ 08002
   vbhatia@susmangodfrey.com
                                         (856) 667-0500 Telephone
   sraymond@susmangodfrey.com
                                         eberezofsky@motleyrice.com
   Stephen Morrissey
                                         Teresa Caine Bingman (P56807)
   Jordan Connors
                                         THE LAW OFFICES OF TERESA
   Katherine M. Peaslee
                                         A. BINGMAN, PLLC
   SUSMAN GODFREY, L.L.P.
                                         120 N. Washington Square
   1201 Third Ave.
                                         Suite 327
   Suite 3800
                                         Lansing, MI 48933
   Seattle, WA 98101
                                         (877) 957-7077 Telephone
   (206) 516-3880 Telephone
                                         tbingman@tbingmanlaw.com
   smorrissey@susmangodfrey.com
   jconnors@susmangodfrey.com
                                         William Goodman (P14173)
   kpeaslee@susmangodfrey.com
                                         Julie H. Hurwitz (P34720)
                                         Kathryn Bruner James (P71374)
   Peretz Bronstein
                                         GOODMAN & HURWITZ PC
   Shimon Yiftach
                                         1394 E. Jefferson Ave.
   BRONSTEIN, GEWIRTZ &
                                         Detroit, MI 48207
   GROSSMAN, LLC
                                         (313) 567-6170 Telephone
   60 East 42nd Street
                                         bgoodman@goodmanhurwitz.com
   Suite 4600
                                         jhurwitz@goodmanhurwitz.com
   New York, NY 10165
                                         kjames@goodmanhurwitz.com
   (212) 697-6484 Telephone
   peretz@bgandg.com

                                       56
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64328 Filed 05/27/21 Page 70 of 72




   shimony@bgandg.com                    Deborah A. LaBelle (P31595)
                                         LAW OFFICES OF DEBORAH A.
   Bradford M. Berry                     LABELLE
   Anson C. Asaka                        221 N. Main St.
   NAACP                                 Suite 300
   4805 Mt. Hope Dr.                     Ann Arbor, MI 48104
   Baltimore, MD 21215                   (734) 996-5620 Telephone
   (410) 580-5777 Telephone              deblabelle@aol.com
   bberry@naacpnet.org
   aasaka@naacpnet.org                   Trachelle C. Young (P63330)
                                         TRACHELLE C. YOUNG &
                                         ASSOCIATES PLLC
   Neal H. Weinfield                     2501 N. Saginaw St.
   THE DEDENDUM GROUP                    Flint, MI 48505
   (312) 613-0800 Telephone              (810) 239-6302 Telephone
   nhw@dedendumgroup.com                 trachelleyoung@gmail.com

   Cirilo Martinez (P65074)              Brian McKeen (P34123)
   LAW OFFICE OF CIRILO                  Claire Vergara (P77654)
   MARTINEZ, PLLC                        McKEEN & ASSOCIATES, PC
   3010 Lovers Lane                      645 Griswold Street
   Kalamazoo, MI 49001                   Suite 4200
   (269) 342-1112 Telephone              Detroit, MI 48226
   martinez_cirilo@hotmail.com           (313) 961-4400 Telephone
                                         bjmckeen@mckeenassociates.com
   David J. Shea                         cvergara@mckeenassociates.com
   SHEA AIELLO, PLLC
   26100 American Drive                  Cynthia M. Lindsey (P37575)
   2nd Floor                             Shermane T. Sealey (P32851)
   Southfield, MI 48034                  CYNTHIA M. LINDSEY &
   (248) 354-0224 Telephone              ASSOCIATES, PLLC
   david.shea@sadplaw.com                8900 E. Jefferson Avenue
                                         Suite 612
   Mark L. McAlpine (P35583)             Detroit, MI 48214
   Jayson E. Blake (P56128)              (248) 766-0797 Telephone
   MCALPINE PC                           cynthia@cmlindseylaw.com
   3201 University Drive                 shermane@cmlindseylaw.com
   Suite 100
   Auburn Hills, MI 48326                Andrew P. Abood (P43366)
   (248) 373-3700 Telephone              ABOOD LAW FIRM

                                       57
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64329 Filed 05/27/21 Page 71 of 72




   mlmcalpine@mcalpinelawfirm.com        246 East Saginaw Street
   jeblake@mcalpinelawfirm.com           Suite One
                                         East Lansing, Michigan 48823
                                         (517) 332-5900 Telephone
                                         andrew@aboodlaw.com




                                       58
Case 5:16-cv-10444-JEL-MKM ECF No. 1794, PageID.64330 Filed 05/27/21 Page 72 of 72




                           CERTIFICATE OF SERVICE

        I hereby certify that on May 27, 2021, I electronically filed the above

  document(s) with the Clerk of the Court using the ECF System, which will provide

  electronic copies to counsel of record.


                                                Respectfully submitted,

                                                /s/_Katherine M. Peaslee________
                                                  Katherine M. Peaslee




                                            1
